UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-3940 Strategic Funds, Inc (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 11/30 Date of reporting period: 5/31/11 The following N-CSR relates only to the Registrant’s series listed below and does not affect the other series of the Registrant, which have different fiscal year ends and, therefore, different N-CSR reporting requirements. Separate N-CSR Forms will be filed for these series, as appropriate. Dreyfus Select Managers Small Cap Value Fund Dreyfus U.S. Equity Fund Global Stock Fund International Stock Fund 1 FORM N-CSR Item 1. Reports to Stockholders. 2 Dreyfus Select Managers Small Cap Value Fund SEMIANNUAL REPORT May 31, 2011 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Understanding Your Fund’s Expenses 6 Comparing Your Fund’s Expenses With Those of Other Funds 7 Statement of Investments 18 Statement of Assets and Liabilities 19 Statement of Operations 20 Statement of Changes in Net Assets 22 Financial Highlights 25 Notes to Financial Statements FOR MORE INFORMATION Back Cover Dreyfus Select Managers Small Cap Value Fund The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We are pleased to present this semiannual report for Dreyfus Select Managers Small CapValue Fund, covering the six-month period from December 1, 2010, through May 31, 2011. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. The U.S. economy appears to have hit a soft patch in the spring of 2011 after accelerating over the final months of 2010. Disappointing labor, housing and manufacturing data have come at a time of higher energy prices and some tightening of monetary policy in global markets. In our view, the current slowdown should be relatively brief as the world recovers from the supply shocks created by weather impacts on food production, the decline in Libyan oil exports and supply-chain disruptions stemming from Japan’s natural and nuclear disasters.The U.S. stock market produced mostly positive results in this choppy economic environment due to better-than-expected corporate earnings and robust ongoing industrial demand from the emerging markets. We remain optimistic as the U.S. economy moves through the middle stages of its cycle. Indeed, global macroeconomic policy generally has remained stimulative despite the recent efforts of some central banks to forestall inflationary pressures. We continue to expect sustainable economic growth, a rising but volatile uptrend in inflation and an improving U.S. labor market in the months ahead.As always, to determine how these forces may affect your investments, we urge you to talk regularly with your financial advisor. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation June 15, 2011 2 DISCUSSION OF FUND PERFORMANCE For the period of December 1, 2010, through May 31, 2011, as provided by Keith L. Stransky and Robert B. Mayerick, Portfolio Allocation Managers, EACM Advisors LLC Market and Fund Performance Overview For the six-month period ended May 31, 2011, Dreyfus Select Managers Small CapValue Fund’s Class A shares produced a total return of 15.87%, Class C shares returned 15.47% and Class I shares returned 16.12%. 1 In comparison, the total return of the Russell 2000 Value Index (the “Index”), the fund’s benchmark, was 15.23% for the same period. 2 U.S. stocks generally rallied over the reporting period as an economic recovery appeared to gain momentum.The fund’s returns were modestly higher than its benchmark, primarily due to overweight exposure to, and strong stock selections in, the industrials sector. The Fund’s Investment Approach The fund seeks capital appreciation.To pursue its goal, the fund normally invests at least 80% of its net assets in the stocks of small-cap companies. The fund uses a “multi-manager” approach by selecting one or more sub-advisers to manage its assets. As the fund’s portfolio allocation managers, we seek sub-advisers that complement one another’s style of investing, consistent with the fund’s investment goal. We monitor and evaluate the performance of the sub-advisers and will recommend to Dreyfus and the fund’s board any changes based on our evaluations. The fund’s assets are currently under the management of five sub-advisers, each acting independently of one another and using its own methodology to select portfolio investments. Currently, 23% of the fund’s assets are under the management of Thompson, Siegel and Walmsley, LLC, which employs a combination of quantitative and qualitative security selection methods based on a four-factor valuation model. Approximately 26% of the fund’s assets are under the management of Walthausen & Co., LLC, which uses a proprietary valuation model to identify companies that are trading at a discount to their intrinsic values. Approximately 24% of the fund’s assets are under the management of The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) Neuberger Berman Management LLC, which uses fundamental analysis and a bottom-up stock selection process to identify publicly traded small-cap companies selling at a material discount to their intrinsic value.Approximately 24% of the fund’s assets are under the management of Lombardia Capital Partners, which uses fundamental analysis and a bottom-up value-oriented approach in seeking stocks trading below their intrinsic values. Finally, 3% of the fund’s assets are under the management of Riverbridge Partners, LLC, which focuses on companies that are building their earnings power and intrinsic value over long periods of time.These percentages can change over time. Greater Economic Confidence Fueled a Market Rally The reporting period began in the midst of an upturn in investor sentiment, after a new round of quantitative easing of U.S. monetary policy convinced many investors that a double-dip recession was unlikely. A more optimistic outlook was reinforced by improvements in employment and consumer spending, better-than-expected corporate earnings and the passage of fiscally stimulative tax legislation. However, the stock market rally was interrupted in February when political unrest in the Middle East led to sharply higher energy prices, and again in March when natural and nuclear disasters in Japan threatened one of the world’s largest economies. While stocks recovered quickly from these unexpected setbacks, disappointing U.S. financial data in the spring caused investors to revise their economic expectations downward, and stocks gave back a portion of their previous gains. Stock Selection Strategies Fueled Relative Performance The fund’s relative performance was particularly robust in the industrials sector. Overweighted exposure helped the fund participate more fully in the sector’s gains; and strong performers included battery components maker Polypore International, which encountered rising demand for the batteries that power electric cars and forklifts. In addition, ceramic body armor maker Ceradyne exceeded analysts’ earnings expectations and raised its 2011 profit forecast. Underweighted exposure to financial stocks also helped the fund. For example, successes in the sector included pawn shop operators such as First Cash Financial Services and Cash America International, which benefited from rising gold prices. 4 The fund’s investments in the consumer discretionary sector lagged market averages due to weakness encountered by retailer OfficeMax, which reduced its sales forecast and was downgraded by securities analysts. Vending machines operator Coinstar pre-announced a quarterly earnings shortfall due to competitive pressures in its DVD rental business. Balancing Risks and Potential Rewards As of the reporting period’s end, the U.S. economy appears to have hit a soft patch. Moreover, global macroeconomic developments have captured investors’ attention, distracting them from the business fundamentals that historically have driven equity markets over the long term.Therefore, we expect heightened market volatility to persist until the direction of the global economy and corporate earnings becomes clearer. We remain optimistic over the longer term, particularly with regard to small-cap stocks. In our analysis, valuations currently appear reasonable and small companies should benefit from intensifying mergers-and-acquisitions activity as larger companies put some of their massive cash reserves to work. As always, we intend to adjust the fund’s allocations among its underlying investment managers as market conditions develop and opportunities arise. June 15, 2011 Equity funds are subject generally to market, market sector, market liquidity, issuer and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. The prices of small company stocks tend to be more volatile than the prices of large company stocks, mainly because these companies have less established and more volatile earnings histories. They also tend to be less liquid than larger company stocks. 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charge in the case of Class A shares, or the applicable contingent deferred sales charge imposed on redemptions in the case of Class C shares. Had these charges been reflected, returns would have been lower. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. 2 SOURCE: LIPPER INC. — Reflects the reinvestment of dividends and, where applicable, capital gain distributions.The Russell 2000 Value Index is an unmanaged index, which measures the performance of those Russell 2000 companies with lower price-to-book ratios and lower forecasted growth values. Investors cannot invest directly in any index. The Fund 5 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Select Managers Small CapValue Fund from December 1, 2010 to May 31, 2011. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended May 31, 2011 Class A Class C Class I Expenses paid per $1,000 † $ 6.73 $ 10.80 $ 5.33 Ending value (after expenses) $1,158.70 $1,154.70 $1,161.20 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended May 31, 2011 Class A Class C Class I Expenses paid per $1,000 † $ 6.29 $ 10.10 $ 4.99 Ending value (after expenses) $1,018.70 $1,014,91 $1,020.00 † Expenses are equal to the fund’s annualized expense ratio of 1.25% for Class A, 2.01% for Class C and .99% for Class I, multiplied by the average account value over the period, multiplied by 182/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS May 31, 2011 (Unaudited) Common Stocks—98.1% Shares Value ($) Consumer Discretionary—15.5% Advance Auto Parts 19,800 1,229,580 Asbury Automotive Group 46,700 a 784,560 Ascena Retail Group 53,147 a 1,778,299 Avery Dennison 34,400 1,456,496 Barrett Business Services 40,484 618,596 Cabela’s 50,730 a 1,245,929 Capella Education 1,973 a 95,375 Carter’s 17,800 a 564,260 CEC Entertainment 16,189 658,730 Cheesecake Factory 7,650 a 243,040 Chico’s FAS 48,900 737,412 Coinstar 16,200 a 860,706 Convergys 57,700 a 737,406 Corinthian Colleges 137,500 a 530,750 Cracker Barrel Old Country Store 28,252 1,338,580 CSS Industries 44,100 812,763 Destination Maternity 36,530 753,249 Digital River 29,200 a 950,460 Drew Industries 41,950 1,107,480 FTI Consulting 48,717 a 1,859,528 G-III Apparel Group 14,400 a 618,048 Genesco 27,589 a 1,241,229 Gentex 13,675 401,361 Grand Canyon Education 6,687 a 86,262 Helen of Troy 46,380 a 1,502,248 Interval Leisure Group 77,660 a 1,053,070 JOS. A. Bank Clothiers 14,436 a 824,296 Kirkland’s 36,350 a 474,731 Korn/Ferry International 39,073 a 834,599 Lifetime Brands 61,645 707,068 LKQ 10,700 a 284,513 M/I Homes 99,950 a 1,256,371 Meredith 33,825 1,069,208 Nobel Learning Communities 50,080 a 576,421 Nu Skin Enterprises, Cl. A 28,770 1,124,619 The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Consumer Discretionary (continued) OfficeMax 172,500 a 1,442,100 Pantry 41,050 a 758,193 PEP Boys-Manny Moe & Jack 180,135 2,557,917 Quiksilver 133,800 a 623,508 RadioShack 68,400 1,077,984 Red Robin Gourmet Burgers 22,400 a 822,080 Rent-A-Center 115,310 3,742,963 Ruth’s Hospitality Group 107,748 a 576,452 Sally Beauty Holdings 81,600 a 1,367,616 Shuffle Master 73,300 a 798,237 Shutterfly 12,900 a 781,998 Talbots 71,700 a 342,009 TNS 29,734 a 488,530 Universal Technical Institute 72,580 1,316,601 Valassis Communications 25,900 a 751,877 ValueClick 63,200 a 1,140,760 Wendy’s/Arby’s Group, Cl. A 151,200 760,536 Consumer Staples—1.9% Andersons 26,550 1,150,411 Constellation Brands, Cl. A 70,200 a 1,541,592 Flowers Foods 39,400 1,313,202 Nash Finch 29,782 1,118,910 Overhill Farms 41,025 a 252,714 United Natural Foods 6,750 a 293,693 Zhongpin 36,150 a 551,287 Energy—6.6% Atmos Energy 28,800 960,480 Basic Energy Services 30,300 a 824,160 Berry Petroleum, Cl. A 20,267 1,062,193 Brigham Exploration 37,830 a 1,178,026 Cal Dive International 46,074 a 299,942 Callon Petroleum 89,555 a 638,527 Covanta Holding 55,800 946,926 Dresser-Rand Group 21,800 a 1,146,244 8 Common Stocks (continued) Shares Value ($) Energy (continued) Georesources 19,280 a 477,566 Global Industries 125,700 a 788,139 GMX Resources 39,463 a 207,970 GT Solar International 129,380 a 1,650,889 Gulfport Energy 39,140 a 1,158,153 ION Geophysical 89,800 a 906,082 Newpark Resources 143,250 a 1,390,957 Northern Oil and Gas 61,990 a 1,245,999 Parker Drilling 71,880 a 458,594 Southern Union 36,700 1,113,111 Tetra Technologies 106,400 a 1,451,296 TransGlobe Energy 50,700 a 790,920 USEC 125,600 a 525,008 Venoco 58,900 a 865,830 Whiting Petroleum 16,900 a 1,133,990 Exchange Traded Funds—.3% iShares Russell 2000 Index Fund 11,024 Financial—22.5% Alterra Capital Holdings 36,200 823,550 Altisource Portfolio Solutions 37,233 a 1,329,963 American Equity Investment Life Holding 134,294 1,744,479 Ares Capital 67,176 1,129,900 Asta Funding 60,630 468,064 Baldwin & Lyons, Cl. B 8,875 201,374 BancorpSouth 24,819 318,676 Bank of Hawaii 27,625 1,309,425 BioMed Realty Trust 45,700 b 936,393 Brandywine Realty Trust 50,300 b 641,828 Broadridge Financial Solutions 47,600 1,089,088 Bryn Mawr Bank 53,520 1,123,385 Capstead Mortgage 52,400 b 695,348 Cash America International 20,100 1,046,406 CBIZ 119,604 a 914,971 Center Financial 52,233 a 341,604 City Holding 18,300 590,541 The Fund 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Financial (continued) Columbia Banking System 102,485 1,843,705 Community Bank System 78,723 1,974,373 CoreLogic 72,900 a 1,320,219 Cullen/Frost Bankers 19,130 1,114,131 CVB Financial 125,100 1,122,147 Delphi Financial Group, Cl. A 68,473 1,997,357 Deluxe 58,076 1,494,876 Donegal Group, Cl. A 33,343 467,135 EastGroup Properties 6,909 b 324,101 F.N.B 84,547 891,971 FBL Financial Group, Cl. A 23,162 735,857 Financial Engines 3,904 a 97,210 First Bancorp 20,700 247,158 First Cash Financial Services 22,300 a 931,025 First Financial Bankshares 23,080 1,220,009 First Niagara Financial Group 53,300 756,860 First Potomac Realty Trust 39,401 b 661,149 Glimcher Realty Trust 107,534 b 1,101,148 Hancock Holding 38,350 1,239,088 Harleysville Group 22,934 734,576 HCC Insurance Holdings 50,610 1,674,685 Horace Mann Educators 31,500 514,080 Huntington Bancshares 109,900 725,340 IBERIABANK 21,300 1,251,375 Investment Technology Group 38,928 a 589,370 Knight Capital Group, Cl. A 80,236 a 990,112 LaSalle Hotel Properties 37,700 b 1,054,846 Lender Processing Services 47,000 1,249,260 Medical Properties Trust 90,890 b 1,123,400 MGIC Investment 83,900 a 676,234 Nara Bancorp 16,244 a 137,912 National Western Life Insurance 6,100 930,250 Net 1 UEPS Technologies 43,300 a 358,957 Ocwen Financial 329,950 a 3,965,999 Omega Healthcare Investors 116,817 b 2,487,034 Park National 14,625 986,164 10 Common Stocks (continued) Shares Value ($) Financial (continued) Parkway Properties 59,148 b 1,085,957 Platinum Underwriters Holdings 23,710 809,459 Portfolio Recovery Associates 3,373 a 292,169 Primerica 39,650 851,285 PS Business Parks 13,000 b 747,370 RLI 16,800 1,012,200 Sterling Bancorp 39,000 372,060 Sterling Bancshares 110,900 941,541 Suffolk Bancorp 13,500 207,225 SVB Financial Group 33,963 a 2,016,723 TCF Financial 56,400 848,820 Texas Capital Bancshares 34,600 a 866,038 Tower Group 97,284 2,364,001 Trustmark 38,374 914,836 Umpqua Holdings 71,300 854,174 Universal American Financial 39,100 363,630 Waddell & Reed Financial, Cl. A 16,132 622,695 Wintrust Financial 31,000 1,006,570 World Acceptance 30,292 a 2,019,871 Health Care—6.7% Abaxis 5,948 a 185,161 Affymetrix 100,600 a 612,654 Allscripts Healthcare Solutions 10,325 a 207,636 Amedisys 24,200 a 757,460 AmSurg 64,751 a 1,677,698 AngioDynamics 11,750 a 184,475 Bio-Reference Labs 5,825 a 145,217 Cambrex 154,682 a 756,395 Cepheid 17,340 a 556,961 Charles River Laboratories International 25,900 a 1,001,812 Chemed 15,975 1,079,431 Gentiva Health Services 33,807 a 827,595 Health Management Associates, Cl. A 103,000 a 1,174,200 HealthSpring 24,100 a 1,056,785 Hill-Rom Holdings 28,325 1,292,753 The Fund 11 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Health Care (continued) IPC The Hospitalist 3,875 a 196,773 Kindred Healthcare 53,043 a 1,301,675 Magellan Health Services 32,900 a 1,741,726 Medical Action Industries 22,448 a 218,644 Medicis Pharmaceutical, Cl. A 24,100 903,027 Mednax 4,100 a 308,115 Medtox Scientific 3,275 55,315 Neogen 6,800 a 304,912 Quality Systems 1,775 152,792 Questcor Pharmaceuticals 33,700 a 777,459 SXC Health Solutions 17,700 a 1,043,238 Symmetry Medical 165,216 a 1,688,508 Techne 2,675 218,013 West Pharmaceutical Services 20,050 931,924 Industrial—15.4% AAON 24,675 831,547 Aerovironment 26,800 a 809,092 Allegiant Travel 15,270 a 696,465 American Reprographics 197,313 a 1,850,796 Apogee Enterprises 82,250 1,088,990 Beacon Roofing Supply 10,100 a 221,291 Briggs & Stratton 23,900 498,315 CAI International 39,540 a 923,654 Ceradyne 39,580 a 1,771,601 CoStar Group 2,300 a 145,130 Crown Holdings 44,200 a 1,794,962 CTS 127,475 1,305,344 Danaos 128,400 a 828,180 Echo Global Logistics 8,267 a 123,178 EnerNOC 3,803 a 68,644 ESCO Technologies 23,300 875,381 Forward Air 3,625 127,238 Franklin Electric 15,107 672,262 Global Power Equipment Group 35,960 a 1,011,195 Granite Construction 31,189 857,386 12 Common Stocks (continued) Shares Value ($) Industrial (continued) Heartland Payment Systems 36,900 701,838 Hexcel 55,975 a 1,157,003 Hubbell, Cl. B 14,400 952,704 Innerworkings 14,850 a 125,780 Insituform Technologies, Cl. A 21,866 a 564,361 iRobot 18,800 a 631,680 John Bean Technologies 42,400 832,736 KBR 35,000 1,306,200 Kelly Services, Cl. A 28,000 a 493,640 Knoll 63,745 1,223,267 LeCroy 33,300 a 430,902 Lydall 92,790 a 1,109,768 Manitowoc 46,000 828,920 MAXIMUS 3,150 263,970 McGrath Rentcorp 51,200 1,435,648 Miller Industries 24,950 429,140 Mobile Mini 4,750 a 106,875 Navistar International 23,500 a 1,547,945 Pall 19,990 1,121,439 Park Electrochemical 39,159 1,179,077 Polypore International 12,550 a 822,652 Resources Connection 9,950 140,395 Ritchie Brothers Auctioneers 11,494 318,614 Rollins 19,312 388,557 Ryder System 22,400 1,232,000 Schawk 31,460 546,775 School Specialty 77,660 a 1,194,411 Seaspan 26,300 456,568 SkyWest 41,045 633,324 Sonoco Products 33,111 1,172,792 Standex International 55,410 1,840,720 Teledyne Technologies 19,500 a 957,450 Textainer Group Holdings 12,705 409,990 Textron 54,600 1,249,248 Thomas & Betts 32,780 a 1,794,706 Tutor Perini 71,299 1,447,370 The Fund 13 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Industrial (continued) Twin Disc 18,200 607,152 Xerium Technologies 56,975 a 1,183,939 Information Technology—12.6% Acacia Research 27,900 a 1,081,404 Accelrys 88,100 a 636,963 Acxiom 28,700 a 394,625 American Software, Cl. A 92,677 711,759 ANSYS 2,319 a 133,041 athenahealth 3,462 a 154,994 AXT 80,900 a 658,526 Benchmark Electronics 52,929 a 914,613 Brocade Communications Systems 204,600 a 1,364,682 Cabot Microelectronics 4,662 a 234,265 CACI International, Cl. A 17,984 a 1,147,919 Cadence Design Systems 102,700 a 1,097,863 Cardtronics 44,900 a 994,086 Cass Information Systems 3,450 137,482 Concur Technologies 2,150 a 107,435 Constant Contact 3,736 a 89,851 DDI 120,340 1,097,501 DealerTrack Holdings 7,050 a 163,349 Diebold 29,700 981,585 Digi International 16,450 a 193,946 DST Systems 25,500 1,281,885 Echelon 13,579 a 129,815 Electronics for Imaging 85,645 a 1,545,892 Fair Isaac 32,700 956,475 Fairchild Semiconductor International 63,505 a 1,145,630 FARO Technologies 3,600 a 161,136 FormFactor 36,000 a 356,760 Forrester Research 4,750 180,215 Guidance Software 7,850 a 63,036 IEC Electronics 34,739 a 235,878 Ikanos Communications 96,000 a 146,880 Integrated Silicon Solution 49,815 a 460,291 International Rectifier 11,700 a 336,726 14 Common Stocks (continued) Shares Value ($) Information Technology (continued) Intersil, Cl. A 69,900 1,003,065 Itron 11,140 a 570,925 Keynote Systems 42,200 895,906 MEMC Electronic Materials 87,200 a 917,344 Mercury Computer Systems 33,400 a 638,608 Multi-Fineline Electronix 16,900 a 358,111 Napco Security Technologies 5,850 a 12,929 National Instruments 12,975 378,870 NetScout Systems 13,500 a 313,200 Ormat Technologies 14,500 319,145 Plexus 12,274 a 457,575 Power Integrations 5,450 200,669 Power-One 237,560 a 1,993,128 Scientific Games, Cl. A 112,800 a 1,112,208 SeaChange International 74,100 a 834,366 Semtech 11,825 a 338,432 Silicon Image 95,500 a 723,890 Spansion, Cl. A 21,200 a 424,636 Standard Microsystems 65,350 a 1,752,687 Stratasys 3,684 a 129,677 SYNNEX 25,690 a 841,091 TeleCommunication Systems, Cl. A 82,600 a 412,174 Telvent GIT 3,700 a 127,465 Ultimate Software Group 6,775 a 381,975 Ultratech 34,300 a 1,089,711 Verint Systems 52,000 a 1,764,880 Vishay Intertechnology 150,280 a 2,384,944 Zoran 85,700 a 705,311 Materials—6.9% Arch Chemicals 40,760 1,473,474 Boise 112,700 951,188 Chemtura 58,700 a 1,118,235 Cytec Industries 11,000 618,090 Glatfelter 102,148 1,574,101 Horsehead Holding 59,100 a 788,394 Innophos Holdings 23,650 1,061,648 The Fund 15 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Materials (continued) KapStone Paper and Packaging 68,210 a 1,122,054 Landec 128,200 a 735,868 LSB Industries 18,379 a 870,062 Mercer International 67,730 a 929,933 Omnova Solutions 171,220 a 1,611,180 PolyOne 85,610 1,303,840 Royal Gold 7,000 434,140 RPM International 45,902 1,078,697 RTI International Metals 41,710 a 1,590,402 Schulman (A.) 36,800 938,032 Schweitzer-Mauduit International 13,204 695,587 Sensient Technologies 29,168 1,109,842 Solutia 88,400 a 2,207,348 Producer Durables—4.6% Actuant, Cl. A 38,850 976,689 Atlas Air Worldwide Holdings 17,600 a 1,113,904 Bristow Group 48,920 2,247,874 Curtiss-Wright 23,000 784,530 EnerSys 39,692 a 1,420,974 Ennis 31,678 604,733 Greif, Cl. A 13,337 881,842 Hawaiian Holdings 101,800 a 563,972 Intermec 64,900 a 783,992 Old Dominion Freight Line 33,750 a 1,259,887 Orbital Sciences 57,584 a 1,083,155 RSC Holdings 52,900 a 707,273 Sealed Air 51,600 1,325,088 Tennant 22,400 865,312 Telecommunications—3.1% Arris Group 85,700 a 967,553 Black Box 41,580 1,370,477 Ciena 38,900 a 1,040,575 Comtech Telecommunications 6,700 186,193 Comverse Technology 71,300 a 529,759 DigitalGlobe 11,050 a 272,051 16 Common Stocks (continued) Shares Value ($) Telecommunications (continued) Infinera 98,800 a 701,480 Oplink Communications 2,115 a 39,085 Plantronics 27,368 1,001,121 Powerwave Technologies 213,500 a 807,030 Premiere Global Services 69,688 a 586,773 RF Micro Devices 119,700 a 754,110 Sierra Wireless 54,000 a 661,500 Tekelec 113,100 a 1,029,210 Utilities—2.0% Cleco 34,100 1,196,569 GenOn Energy 183,600 a 732,564 Hawaiian Electric Industries 57,394 1,425,093 Portland General Electric 39,642 1,029,503 Southwest Gas 20,800 812,448 UniSource Energy 34,200 1,295,838 Total Investments (cost $261,019,322) 98.1% Cash and Receivables (Net) 1.9% Net Assets 100.0% a Non-income producing security. b Investment in real estate investment trust. Portfolio Summary (Unaudited) † Value (%) Value (%) Financial 22.5 Producer Durables 4.6 Consumer Discretionary 15.5 Telecommunications 3.1 Industrial 15.4 Utilities 2.0 Information Technology 12.6 Consumer Staples 1.9 Materials 6.9 Exchange Traded Funds .3 Health Care 6.7 Energy 6.6 † Based on net assets. See notes to financial statements. The Fund 17 STATEMENT OF ASSETS AND LIABILITIES May 31, 2011 (Unaudited) Cost Value Assets ($): Investments in securities—See Statement of Investments 261,019,322 314,383,686 Cash 5,715,319 Receivable for investment securities sold 1,023,260 Receivable for shares of Common Stock subscribed 259,850 Dividends receivable 257,843 Prepaid expenses 21,748 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(c) 303,399 Payable for investment securities purchased 800,780 Payable for shares of Common Stock redeemed 160,921 Accrued expenses 51,217 Net Assets ($) Composition of Net Assets ($): Paid-in capital 249,910,962 Accumulated undistributed investment income—net 269,455 Accumulated net realized gain (loss) on investments 16,800,608 Accumulated net unrealized appreciation (depreciation) on investments 53,364,364 Net Assets ($) Net Asset Value Per Share Class A Class C Class I Net Assets ($) 1,203,889 246,083 318,895,417 Shares Outstanding 56,030 11,670 14,735,816 Net Asset Value Per Share ($) See notes to financial statements. 18 STATEMENT OF OPERATIONS Six Months Ended May 31, 2011 (Unaudited) Investment Income ($): Income: Cash dividends (net of $516 foreign taxes withheld at source) Expenses: Management fee—Note 3(a) 1,340,516 Custodian fees—Note 3(c) 56,753 Registration fees 26,306 Professional fees 26,091 Shareholder servicing costs—Note 3(c) 12,285 Prospectus and shareholders’ reports 8,654 Directors’ fees and expenses—Note 3(d) 8,573 Distribution fees—Note 3(b) 3,650 Loan commitment fees—Note 2 2,240 Miscellaneous 6,090 Total Expenses Less—reduction in fees due to earnings credits—Note 3(c) (6) Net Expenses Investment Income—Net Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments 17,250,789 Net unrealized appreciation (depreciation) on investments 24,315,376 Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. The Fund 19 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended May 31, 2011 Year Ended (Unaudited) November 30, 2010 Operations ($): Investment income—net 233,600 (861) Net realized gain (loss) on investments 17,250,789 14,989,457 Net unrealized appreciation (depreciation) on investments 24,315,376 26,294,770 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment income—net: Class I Shares — (30,748) Net realized gain on investments: Class A Shares (443,790) (12,873) Class C Shares (61,614) (1,273) Class I Shares (14,742,480) (185,975) Total Dividends Capital Stock Transactions ($): Net proceeds from shares sold: Class A Shares 729,006 315,680 Class C Shares 146,383 328,152 Class I Shares 66,260,326 169,243,747 Dividends reinvested: Class A Shares 43,161 393 Class C Shares 15,022 24 Class I Shares 6,759,296 93,789 Cost of shares redeemed: Class A Shares (7,488,707) (1,016,298) Class C Shares (905,639) (215,052) Class I Shares (23,293,372) (28,560,012) Increase (Decrease) in Net Assets from Capital Stock Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 251,528,032 70,285,112 End of Period Undistributed investment income—net 269,455 35,855 20 Six Months Ended May 31, 2011 Year Ended (Unaudited) November 30, 2010 Capital Share Transactions: Class A Shares sold 35,019 17,720 Shares issued for dividends reinvested 2,167 23 Shares redeemed (353,367) (58,129) Net Increase (Decrease) in Shares Outstanding Class C Shares sold 7,198 18,361 Shares issued for dividends reinvested 766 1 Shares redeemed (43,648) (11,799) Net Increase (Decrease) in Shares Outstanding Class I Shares sold 3,171,197 9,763,895 Shares issued for dividends reinvested 337,627 5,573 Shares redeemed (1,109,607) (1,581,931) Net Increase (Decrease) in Shares Outstanding See notes to financial statements. The Fund 21 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated.All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the fund’s financial statements. Six Months Ended May 31, 2011 Year Ended November 30, Class A Shares (Unaudited) 2010 2009 a Per Share Data ($): Net asset value, beginning of period 19.63 15.24 12.50 Investment Operations: Investment (loss)—net b (.01) (.05) (.00) c Net realized and unrealized gain (loss) on investments 3.03 4.47 2.74 Total from Investment Operations 3.02 4.42 2.74 Distributions: Dividends from net realized gain on investments (1.16) (.03) — Net asset value, end of period 21.49 19.63 15.24 Total Return (%) d 15.87 e 29.05 21.92 e Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.25 f 1.34 2.94 f Ratio of net expenses to average net assets 1.25 f 1.32 1.40 f Ratio of net investment (loss) to average net assets (.12) f (.27) (.02) f Portfolio Turnover Rate 31.92 e 56.03 48.43 e Net Assets, end of period ($ x 1,000) 1,204 7,308 6,289 a From December 17, 2008 (commencement of operations) to November 30, 2009. b Based on average shares outstanding at each month end. c Amount represents less than $.01 per share. d Exclusive of sales charge. e Not annualized. f Annualized. See notes to financial statements. 22 Six Months Ended May 31, 2011 Year Ended November 30, Class C Shares (Unaudited) 2010 2009 a Per Share Data ($): Net asset value, beginning of period 19.34 15.13 12.50 Investment Operations: Investment (loss)—net b (.09) (.18) (.10) Net realized and unrealized gain (loss) on investments 3.00 4.42 2.73 Total from Investment Operations 2.91 4.24 2.63 Distributions: Dividends from net realized gain on investments (1.16) (.03) — Net asset value, end of period 21.09 19.34 15.13 Total Return (%) c 15.47 d 28.07 21.04 d Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 2.01 e 2.10 3.70 e Ratio of net expenses to average net assets 2.01 e 2.08 2.15 e Ratio of net investment (loss) to average net assets (.86) e (1.02) (.77) e Portfolio Turnover Rate 31.92 d 56.03 48.43 d Net Assets, end of period ($ x 1,000) 246 916 617 a From December 17, 2008 (commencement of operations) to November 30, 2009. b Based on average shares outstanding at each month end. c Exclusive of sales charge. d Not annualized. e Annualized. See notes to financial statements. The Fund 23 FINANCIAL HIGHLIGHTS (continued) Six Months Ended May 31, 2011 Year Ended November 30, Class I Shares (Unaudited) 2010 2009 a Per Share Data ($): Net asset value, beginning of period 19.72 15.28 12.50 Investment Operations: Investment income—net b .02 .00 c .03 Net realized and unrealized gain (loss) on investments 3.06 4.47 2.75 Total from Investment Operations 3.08 4.47 2.78 Distributions: Dividends from investment income—net — (.00) c — Dividends from net realized gain on investments (1.16) (.03) — Total Distributions (1.16) (.03) — Net asset value, end of period 21.64 19.72 15.28 Total Return (%) 16.12 d 29.32 22.24 d Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .99 e 1.07 1.91 e Ratio of net expenses to average net assets .99 e 1.06 1.15 e Ratio of net investment income to average net assets .17 e .02 .26 e Portfolio Turnover Rate 31.92 d 56.03 48.43 d Net Assets, end of period ($ x 1,000) 318,895 243,304 63,379 a From December 17, 2008 (commencement of operations) to November 30, 2009. b Based on average shares outstanding at each month end. c Amount represents less than $.01 per share. d Not annualized. e Annualized. See notes to financial statements. 24 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1—Significant Accounting Policies: Dreyfus Select Managers Small CapValue Fund (the “fund”) is a separate diversified series of Strategic Funds, Inc. (the “Company”) which is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end management investment company and operates as a series company currently offering ten series, including the fund.The fund’s investment objective is to seek capital appreciation.The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary ofThe Bank of NewYork Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. EACM Advisors LLC (“EACM”), a subsidiary of BNY Mellon and an affiliate of Dreyfus, serves as the fund’s portfolio allocation manager. Thompson, Seigel and Walmsley, LLC (“TS&W”), Walthausen & Co., LLC (“Walthausen”), Riverbridge Partners, LLC (“Riverbridge”), Neuberger Berman Management LLC (“Neuberger Berman”) and Lombardia Capital Partners, LLC (“Lombardia”) serve as the fund’s sub-investment advisers, each managing an allocated portion of the fund’s portfolio. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of Dreyfus, is the distributor of the fund’s shares.The fund is authorized to issue 100 million shares of $.001 par value Common Stock in each of the following classes of shares: Class A, Class C and Class I. Class A shares are subject to a sales charge imposed at the time of purchase. Class C shares are subject to a contingent deferred sales charge (“CDSC”) imposed on Class C shares redeemed within one year of purchase. Class I shares are sold at net asset value per share only to institutional investors. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are The Fund 25 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) charged to that series’ operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications.The fund’s maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value.When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market),but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors. Fair 26 valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and futures contracts. For other securities that are fair valued by the Board of Directors, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The Fund 27 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of May 31, 2011, in valuing the fund’s investments: Level 2—Other Level 3— Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities— Domestic † 309,906,206 — — Equity Securities— Foreign † 3,542,204 — — Exchange Traded Funds 935,276 — — † See Statement of Investments for additional detailed categorizations. In January 2010, FASB issued Accounting Standards Update (“ASU”) No. 2010-06 “Improving Disclosures about FairValue Measurements”. The portions of ASU No. 2010-06 which require reporting entities to prepare new disclosures surrounding amounts and reasons for significant transfers in and out of Level 1 and Level 2 fair value measurements as well as inputs and valuation techniques used to measure fair value for both recurring and nonrecurring fair value measurements that fall in either Level 2 or Level 3 have been adopted by the fund. No significant transfers between Level 1 or Level 2 fair value measurements occurred at May 31, 2011. In May 2011, FASB issued ASU No. 2011-04 “Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in GAAP and International Financial Reporting Standards (“IFRS”)”. ASU No. 2011-04 includes common requirements for measurement of and disclosure about fair value between GAAP and IFRS. ASU No. 2011-04 will require reporting entities to disclose the following information for fair value measurements categorized within Level 3 of the fair value hierarchy: quantitative information about the unobservable inputs used in the fair value measurement, the valuation processes used 28 by the reporting entity and a narrative description of the sensitivity of the fair value measurement to changes in unobservable inputs and the interrelationships between those unobservable inputs. In addition, ASU No. 2011-04 will require reporting entities to make disclosures about amounts and reasons for all transfers in and out of Level 1 and Level 2 fair value measurements. The new and revised disclosures are effective for interim and annual reporting periods beginning after December 15, 2011. At this time, management is evaluating the implications of ASU No. 2011-04 and its impact on the financial statements. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. (c) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as “affiliated” in the Act. (d) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (e) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. The Fund 29 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) As of and during the period ended May 31, 2011, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the two-year period ended November 30, 2010 remains subject to examination by the Internal Revenue Service and state taxing authorities. The tax character of distributions paid to shareholders during the fiscal year ended November 30, 2010 was as follows: ordinary income $230,864 and long-term capital gains $5, respectively.The tax character of current year distributions will be determined at the end of the current fiscal year. NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $225 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. During the period ended May 31, 2011, the fund did not borrow under the Facilities. NOTE 3—Management Fee, Sub-Investment Advisory Fee and Other Transactions With Affiliates: (a) Pursuant to a management agreement with Dreyfus, the management fee is computed at the annual rate of .90% of the value of the fund’s average daily net assets and is payable monthly. Dreyfus has contractually agreed, until April 1, 2012, to waive receipt of its fees and/or assume the expenses of the fund so that the direct expenses of none of 30 the classes (excluding Rule 12b-1 fees, shareholder services fees, taxes, interest, brokerage commissions, commitment fees on borrowings and extraordinary expenses) exceed 1.15% of the value of the fund’s average daily net assets. During the period ended May 31, 2011, there was no reduction in management fee, pursuant to the undertaking. Pursuant to separate Sub-Investment Advisory Agreements (each, a “Sub-Investment Advisory Agreement”) between Dreyfus and each of TS&W,Walthausen, Riverbridge, Neuberger Berman and Lombardia, each Sub-Investment Advisory Agreement will continue for successive annual periods ended November 30, 2011. Dreyfus pays TS&W, Walthausen, Riverbridge, Neuberger Berman and Lombardia separate monthly fees at an annual percentage rate based on the average daily net assets of the fund under the Sub-Adviser’s Management. During the period ended May 31, 2011, the Distributor retained $226 from commissions earned on sales of the fund’s Class A shares. (b) Under the Distribution Plan (the “Plan”) adopted pursuant to Rule 12b-1 under the Act, Class C shares pay the Distributor for distributing its shares at an annual rate of .75% of the value of the average daily net assets of Class C shares. During the period ended May 31, 2011, Class C shares were charged $3,650 pursuant to the Plan. (c) Under the Shareholder Services Plan, Class A and Class C shares pay the Distributor at an annual rate of .25% of the value of their average daily net assets for the provision of certain services. The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding Class A and Class C shares and providing reports and other information, and services related to the maintenance of shareholder accounts. The Distributor may make payments to Service Agents (a securities dealer, financial institution or other industry professional) in respect of these services.The Distributor determines the amounts to be paid to Service Agents. During the period ended May 31, 2011, Class A and Class C shares were charged $9,008 and $1,216, respectively, pursuant to the Shareholder Services Plan. The Fund 31 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of Dreyfus, under a transfer agency agreement for providing personnel and facilities to perform transfer agency services for the fund. During the period ended May 31, 2011, the fund was charged $1,344 pursuant to the transfer agency agreement, which is included in Shareholder servicing costs in the Statement of Operations. The fund has arrangements with the custodian and cash management bank whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset custody and cash management fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates The Bank of New York Mellon under a cash management agreement for performing cash management services related to fund subscriptions and redemptions. During the period ended May 31, 2011, the fund was charged $112 pursuant to the cash management agreement, which is included in Shareholder servicing costs in the Statement of Operations. These fees were partially offset by earnings credits of $6. The fund also compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. During the period ended May 31, 2011, the fund was charged $56,753 pursuant to the custody agreement. During the period ended May 31, 2011, the fund was charged $3,146 for services performed by the Chief Compliance Officer. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: management fees $241,943, Rule 12b-1 distribution plan fees $291, shareholder services plan fees $749, custodian fees $57,180, chief compliance officer fees $3,006 and transfer agency per account fees $230. (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. 32 NOTE 4—Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, during the period ended May 31, 2011, amounted to $120,633,038 and $92,593,080, respectively. At May 31, 2011, accumulated net unrealized appreciation on investments was $53,364,364, consisting of $62,462,073 gross unrealized appreciation and $9,097,709 gross unrealized depreciation. At May 31, 2011, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). NOTE 5—Subsequent Event: The Board of Directors approved on July 18, 2011, to be effective on or about July 29, 2011, a new sub-investment advisory agreement between the fund and Iridian Asset Management LLC (“Iridian”), pursuant to which Iridian will serve as an additional sub-investment adviser for the fund. At the July 18, 2011 Board meeting, the Board also terminated the fund’s sub-investment advisory agreement with Riverbridge, also to be effective on or about July 29, 2011. The Fund 33 For More Information Telephone Call your financial representative or 1-800-DREYFUS Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at http://www.sec.gov and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. Dreyfus U.S. Equity Fund SEMIANNUAL REPORT May 31, 2011 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Understanding Your Fund’s Expenses 6 Comparing Your Fund’s Expenses With Those of Other Funds 7 Statement of Investments 10 Statement of Assets and Liabilities 11 Statement of Operations 12 Statement of Changes in Net Assets 14 Financial Highlights 17 Notes to Financial Statements FOR MORE INFORMATION Back Cover Dreyfus U.S. Equity Fund The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We are pleased to present this semiannual report for Dreyfus U.S. Equity Fund, covering the six-month period from December 1, 2010, through May 31, 2011. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. The U.S. economy appears to have hit a soft patch in the spring of 2011 after accelerating over the final months of 2010. Disappointing labor, housing and manufacturing data have come at a time of higher energy prices and some tightening of monetary policy in global markets. In our view, the current slowdown should be relatively brief as the world recovers from the supply shocks created by weather impacts on food production, the decline in Libyan oil exports and supply-chain disruptions stemming from Japan’s natural and nuclear disasters.The U.S. stock market produced mostly positive results in this choppy economic environment due to better-than-expected corporate earnings and robust ongoing industrial demand from the emerging markets. We remain optimistic as the U.S. economy moves through the middle stages of its cycle. Indeed, global macroeconomic policy generally has remained stimulative despite the recent efforts of some central banks to forestall inflationary pressures. We continue to expect sustainable economic growth, a rising but volatile uptrend in inflation and an improving U.S. labor market in the months ahead.As always, to determine how these forces may affect your investments, we urge you to talk regularly with your financial advisor. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation June 15, 2011 2 DISCUSSION OF FUND PERFORMANCE For the period of December 1, 2010, through May 31, 2011, as provided by Charlie Macquaker and Roy Leckie of Walter Scott & Partners Limited (Walter Scott), Sub-investment adviser Market and Fund Performance Overview For the six-month period ended May 31, 2011, Dreyfus U.S. Equity Fund’s Class A shares achieved a return of 13.99%, Class C shares returned 13.47% and Class I shares returned 14.04%. 1 In comparison, the fund’s benchmark, the Morgan Stanley Capital International USA Index (“MSCI USA Index”), achieved a 14.91% return over the same period. 2 The U.S. stock market rallied early in the reporting period as an economic recovery gained momentum, but the upward trend later was dampened by a number of unexpected headwinds.The fund is structured solely on a “bottom-up” basis, without the benchmark’s sector weights or holdings being given any weight in the investment decision-making process. For purposes of comparison, though, the fund’s lower-than-benchmark returns can be explained by an overweight exposure to information technology and the poor performance over the reporting period of a number of information technology stocks held in the fund. The Fund’s Investment Approach The fund seeks long-term real returns by investing in stocks of companies that are located in the United States.When selecting stocks,Walter Scott seeks companies with fundamental strengths that indicate the potential for sustainable growth. The firm focuses on individual stock selection through extensive fundamental research. Candidates are initially selected for research if they meet certain broad absolute and trend criteria. Financial statements are analyzed in an effort to identify the nature of their cash generation and to understand the variables that add value to their businesses. Companies meeting the financial criteria are subjected to a detailed investigation of their products, costs and pricing, competition, industry position and outlook. Greater Economic Confidence Fueled Stock Market Rally Liquidity in U.S. financial markets courtesy of the unprecedented program of quantitative easing has supported equity markets around the The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) world for some time. In addition, investor sentiment improved in late 2010 with growing confidence that a return to recession was unlikely.A more optimistic outlook subsequently was reinforced by improvements in employment and consumer spending, as well as better-than-expected corporate earnings across a variety of market sectors. The passage of fiscally stimulative tax legislation toward the end of 2010 lent further support to stock prices. Improving global economic conditions also supported U.S. stock prices. Better-than-expected economic data in Europe buoyed investor confidence, and robust ongoing demand for industrial commodities and equipment from the emerging markets helped drive several market sectors higher. However, the market rally was interrupted in February, when political unrest in the Middle East led to sharply higher crude oil prices, and again in March when a devastating earthquake, tsunami and nuclear disaster in Japan threatened one of the world’s largest economies. In addition, disappointing U.S. employment, housing, and GDP data weighed on the market near the reporting period’s end. Technology Stocks Undermined Relative Performance Although the fund participated in the market rally to a substantial degree, its relative performance was constrained by an overweight exposure to the information technology sector, which lagged market averages. Information technology stocks held in the fund lagged on a relative basis. In each case the investment rationale remains intact. The fund’s top performers for the reporting period included U.S. energy services company CARBO Ceramics, which encountered robust demand for products used in the production of natural gas. Retailer Tractor Supply Company also reported strong growth as it expanded its presence into new markets and improved its merchandising efforts. Thermal imaging specialist FLIR Systems posted robust revenue growth confirming the market leading positions of its key products. In the health care sector, U.S. medical devices manufacturer C.R. Bard advanced on the back of better than expected results and upbeat comments on new products from its high margin surgery division. Software developer Oracle has benefited from evidence of the early success of its new suite of products launched following the successful integration of recent acquisition Sun Microsystems. 4 Disappointments during the reporting period were concentrated primarily in the information technology sector. Software giant Microsoft and networking company Cisco Systems have been weak performers over the period and internet media company Google also lagged. Audio specialist Dolby Laboratories suffered as shipments of personal computers declined in favor of tablet computers and smart-phones, hurting licensing revenues. In the consumer discretionary sector, footwear maker NIKE saw profit margins impacted by higher costs for raw materials. However, the company stated that it would offset further gross margin pressure through productivity gains and cost increases which are testament to the strength of its brands. Maintaining a Cautious Investment Posture Despite the modest step back in markets toward the end of the reporting period, we are concerned that investors’ expectations may still be too optimistic in an uncertain and volatile investment environment.Although the U.S. and global economic recoveries continue, consumers remain under pressure, and federal, state and local governments are struggling with unmanageable budget deficits. However, companies on a sound financial footing with market-leading positions and often geographically diverse income streams continue to show that they can prosper in any environment. The focus at Walter Scott has always been the search for companies in control of their own destiny.We believe it is in times like these where such strength, combined with sound growth prospects, offers the opportunity to generate a long term real rate of return. June 15, 2011 Equity funds are subject generally to market, market sector, market liquidity, issuer and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charge in the case of Class A shares, or the applicable contingent deferred sales charge imposed on redemptions in the case of Class C shares. Had these charges been reflected, returns would have been lower. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. 2 SOURCE: LIPPER INC. – Reflects reinvestment of net dividends and, where applicable, capital gain distributions.The Morgan Stanley Capital International USA (MSCI USA) Index is an unmanaged, market capitalization weighted index that is designed to measure the performance of publicly traded stocks issued by companies in the United States. Investors cannot invest directly in any index. The Fund 5 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus U.S. Equity Fund from December 1, 2010 to May 31, 2011. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended May 31, 2011 Class A Class C Class I Expenses paid per $1,000 † $ 5.98 $ 10.01 $ 4.38 Ending value (after expenses) $1,139.90 $1,134.70 $1,140.40 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended May 31, 2011 Class A Class C Class I Expenses paid per $1,000 † $ 5.64 $ 9.45 $ 4.13 Ending value (after expenses) $1,019.35 $1,015.56 $1,020.84 † Expenses are equal to the fund’s annualized expense ratio of 1.12% for Class A, 1.88% for Class C and .82% for Class I, multiplied by the average account value over the period, multiplied by 182/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS May 31, 2011 (Unaudited) Common Stocks—96.1% Shares Value ($) Consumer Discretionary—14.4% Family Dollar Stores 114,400 6,376,656 McDonald’s 74,400 6,066,576 NIKE, Cl. B 69,900 5,903,055 Panera Bread, Cl. A 33,500 a 4,188,505 Starbucks 164,500 6,051,955 TJX 102,100 5,413,342 Tractor Supply 65,600 4,143,296 Urban Outfitters 182,000 a 5,543,720 Consumer Staples—7.8% Colgate-Palmolive 69,900 6,118,347 PepsiCo 79,000 5,618,480 Wal-Mart Stores 105,300 5,814,666 Walgreen 139,200 6,073,296 Energy—10.5% Apache 54,900 6,840,540 CARBO Ceramics 49,200 7,393,284 EOG Resources 56,360 6,151,130 Occidental Petroleum 57,500 6,201,375 Schlumberger 62,850 5,387,502 Health Care—18.1% Abbott Laboratories 101,900 5,324,275 C.R. Bard 32,450 3,627,261 Celgene 100,100 a 6,097,091 Gilead Sciences 145,600 a 6,077,344 Johnson & Johnson 90,000 6,056,100 Medtronic 138,000 5,616,600 Meridian Bioscience 250,700 5,981,702 Resmed 175,100 a 5,638,220 Stryker 88,400 5,516,160 Varian Medical Systems 74,600 a 5,038,484 The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Industrial—15.2% Boeing 70,100 5,469,903 C.H. Robinson Worldwide 78,000 6,257,160 Donaldson 97,900 5,845,609 Emerson Electric 111,000 6,055,050 Fastenal 163,600 5,428,248 MSC Industrial Direct, Cl. A 84,200 5,852,742 Precision Castparts 36,460 5,727,866 Rockwell Collins 92,800 5,672,864 Information Technology—24.3% Adobe Systems 157,500 a 5,454,225 Amphenol, Cl. A 106,600 5,762,796 Automatic Data Processing 106,500 5,869,215 Cisco Systems 222,400 3,736,320 Dolby Laboratories, Cl. A 113,800 a 5,319,012 FLIR Systems 154,900 5,599,635 Google, Cl. A 11,360 a 6,009,667 Intel 280,100 6,305,051 MasterCard, Cl. A 22,070 6,335,194 Microsoft 211,800 5,297,118 Oracle 175,200 5,995,344 Paychex 185,800 6,001,340 QUALCOMM 104,200 6,105,078 Materials—5.8% Ecolab 105,100 5,767,888 Monsanto 86,300 6,130,752 Praxair 53,100 5,620,104 Total Common Stocks (cost $256,168,983) 8 Other Investment—3.6% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $10,869,000) 10,869,000 b Total Investments (cost $267,037,983) 99.7% Cash and Receivables (Net) .3% Net Assets 100.0% a Non-income producing security. b Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Value (%) Information Technology 24.3 Consumer Staples 7.8 Health Care 18.1 Materials 5.8 Industrial 15.2 Money Market Investment 3.6 Consumer Discretionary 14.4 Energy 10.5 † Based on net assets. See notes to financial statements. The Fund 9 STATEMENT OF ASSETS AND LIABILITIES May 31, 2011 (Unaudited) Cost Value Assets ($): Investments in securities—See Statement of Investments: Unaffiliated issuers 256,168,983 291,877,143 Affiliated issuers 10,869,000 10,869,000 Cash 450,258 Receivable for shares of Common Stock subscribed 417,603 Dividends and interest receivable 399,825 Prepaid expenses 28,645 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(c) 205,025 Payable for shares of Common Stock redeemed 125,245 Accrued expenses 43,993 Net Assets ($) Composition of Net Assets ($): Paid-in capital 266,487,220 Accumulated undistributed investment income—net 674,421 Accumulated net realized gain (loss) on investments 798,410 Accumulated net unrealized appreciation (depreciation) on investments 35,708,160 Net Assets ($) Net Asset Value Per Share Class A Class C Class I Net Assets ($) 1,055,903 124,420 302,487,888 Shares Outstanding 72,509 8,708 20,711,803 Net Asset Value Per Share ($) See notes to financial statements. 10 STATEMENT OF OPERATIONS Six Months Ended May 31, 2011 (Unaudited) Investment Income ($): Income: Cash dividends: Unaffiliated issuers 1,684,554 Affiliated issuers 8,836 Total Income Expenses: Management fee—Note 3(a) 888,368 Registration fees 32,696 Professional fees 21,878 Custodian fees—Note 3(c) 16,594 Shareholder servicing costs—Note 3(c) 4,196 Prospectus and shareholders’ reports 3,829 Directors’ fees and expenses—Note 3(d) 3,192 Loan commitment fees—Note 2 1,275 Distribution fees—Note 3(b) 997 Miscellaneous 6,202 Total Expenses Less—reduction in fees due to earnings credits—Note 3(c) (3) Net Expenses Investment Income—Net Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments 799,999 Net unrealized appreciation (depreciation) on investments 27,019,492 Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. The Fund 11 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended May 31, 2011 Year Ended (Unaudited) November 30, 2010 Operations ($): Investment income—net 714,166 235,200 Net realized gain (loss) on investments 799,999 950,030 Net unrealized appreciation (depreciation) on investments 27,019,492 8,688,285 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment income—net: Class A Shares — (5,953) Class I Shares (274,865) (7,080) Net realized gain on investments: Class A Shares (11,303) — Class C Shares (1,516) — Class I Shares (752,726) — Total Dividends Capital Stock Transactions ($): Net proceeds from shares sold: Class A Shares 81,565 220,658 Class C Shares 58,489 27,800 Class I Shares 144,008,152 137,915,540 Dividends reinvested: Class A Shares 1,717 183 Class C Shares 322 — Class I Shares 668,489 5,399 Cost of shares redeemed: Class A Shares (1,712,533) (1,948,355) Class C Shares (278,307) (243,105) Class I Shares (14,160,303) (4,581,770) Increase (Decrease) in Net Assets from Capital Stock Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 147,507,373 6,250,541 End of Period Undistributed investment income—net 674,421 235,120 12 Six Months Ended May 31, 2011 Year Ended (Unaudited) November 30, 2010 Capital Share Transactions: Class A Shares sold 5,902 18,541 Shares issued for dividends reinvested 127 15 Shares redeemed (122,364) (162,126) Net Increase (Decrease) in Shares Outstanding Class C Shares sold 4,201 2,301 Shares issued for dividends reinvested 24 — Shares redeemed (20,220) (20,518) Net Increase (Decrease) in Shares Outstanding Class I Shares sold 10,430,978 11,457,984 Shares issued for dividends reinvested 49,481 447 Shares redeemed (1,012,676) (374,153) Net Increase (Decrease) in Shares Outstanding See notes to financial statements. The Fund 13 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated.All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the fund’s financial statements. Six Months Ended May 31, 2011 Year Ended November 30, Class A Shares (Unaudited) 2010 2009 2008 a Per Share Data ($): Net asset value, beginning of period 12.83 11.68 9.14 12.50 Investment Operations: Investment income—net b .02 .01 .04 .02 Net realized and unrealized gain (loss) on investments 1.77 1.16 2.53 (3.38) Total from Investment Operations 1.79 1.17 2.57 (3.36) Distributions: Dividends from investment income—net — (.02) (.03) — Dividends from net realized gain on investments (.06) — — — Total Distributions (.06) (.02) (.03) — Net asset value, end of period 14.56 12.83 11.68 9.14 Total Return (%) c 13.99 d 10.01 28.19 (26.88) d Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.12 e 1.76 4.65 5.54 e Ratio of net expenses to average net assets 1.12 e 1.40 1.40 1.40 e Ratio of net investment income to average net assets .29 e .04 .42 .33 e Portfolio Turnover Rate 2.65 d 13.62 31.79 7.98 d Net Assets, end of period ($ x 1,000) 1,056 2,424 3,884 2,618 a From May 30, 2008 (commencement of operations) to November 30, 2008. b Based on average shares outstanding at each month end. c Exclusive of sales charge. d Not annualized. e Annualized. See notes to financial statements. 14 Six Months Ended May 31, 2011 Year Ended November 30, Class C Shares (Unaudited) 2010 2009 2008 a Per Share Data ($): Net asset value, beginning of period 12.65 11.58 9.11 12.50 Investment Operations: Investment (loss)—net b (.03) (.09) (.03) (.02) Net realized and unrealized gain (loss) on investments 1.73 1.16 2.50 (3.37) Total from Investment Operations 1.70 1.07 2.47 (3.39) Distributions: Dividends from net realized gain on investments (.06) — — — Net asset value, end of period 14.29 12.65 11.58 9.11 Total Return (%) c 13.47 d 9.24 27.11 (27.12) d Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.88 e 2.52 5.83 6.30 e Ratio of net expenses to average net assets 1.88 e 2.15 2.15 2.14 e Ratio of net investment (loss) to average net assets (.47) e (.71) (.27) (.41) e Portfolio Turnover Rate 2.65 d 13.62 31.79 7.98 d Net Assets, end of period ($ x 1,000) 124 312 497 374 a From May 30, 2008 (commencement of operations) to November 30, 2008. b Based on average shares outstanding at each month end. c Exclusive of sales charge. d Not annualized. e Annualized. See notes to financial statements. The Fund 15 FINANCIAL HIGHLIGHTS (continued) Six Months Ended May 31, 2011 Year Ended November 30, Class I Shares (Unaudited) 2010 2009 2008 a Per Share Data ($): Net asset value, beginning of period 12.88 11.70 9.16 12.50 Investment Operations: Investment income—net b .04 .07 .05 .03 Net realized and unrealized gain (loss) on investments 1.76 1.15 2.54 (3.37) Total from Investment Operations 1.80 1.22 2.59 (3.34) Distributions: Dividends from investment income—net (.02) (.04) (.05) — Dividends from net realized gain on investments (.06) — — — Total Distributions (.08) (.04) (.05) — Net asset value, end of period 14.60 12.88 11.70 9.16 Total Return (%) 14.04 c 10.47 28.36 (26.72) c Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .82 d .94 3.77 5.25 d Ratio of net expenses to average net assets .82 d .94 1.15 1.14 d Ratio of net investment income to average net assets .61 d .56 .54 .59 d Portfolio Turnover Rate 2.65 c 13.62 31.79 7.98 c Net Assets, end of period ($ x 1,000) 302,488 144,771 1,870 366 a From May 30, 2008 (commencement of operations) to November 30, 2008. b Based on average shares outstanding at each month end. c Not annualized. d Annualized. See notes to financial statements. 16 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1—Significant Accounting Policies: Dreyfus U.S. Equity Fund (the “fund”) is a separate diversified series of Strategic Funds, Inc. (the “Company”) which is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end management investment company and operates as a series company currently offering ten series, including the fund.The fund’s investment objective is to seek long-term total return. The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary ofThe Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. Walter Scott & Partners Limited (“Walter Scott”), a subsidiary of BNY Mellon and an affiliate of Dreyfus, serves as the fund’s sub-investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of Dreyfus, is the distributor of the fund’s shares.The fund is authorized to issue 100 million shares of $.001 par value Common Stock in each of the following classes of shares: Class A, Class C and Class I. Class A shares are subject to a sales charge imposed at the time of purchase. Class C shares are subject to a contingent deferred sales charge (“CDSC”) on Class C shares redeemed within one year of purchase. Class I shares are sold at net asset value per share only to institutional investors. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. As of May 31, 2011, MBC Investments Corp., an indirect subsidiary of BNY Mellon, held 38,489 Class A and 1,975 Class C shares of the fund. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series’ operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Fund 17 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications.The fund’s maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value.When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors. Fair valuing of securities may be determined with the assistance of a 18 pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and futures contracts. For other securities that are fair valued by the Board of Directors, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold and public trading in similar securities of the issuer or comparable issuers. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The Fund 19 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of May 31, 2011 in valuing the fund’s investments: Level 2—Other Level 3— Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities— Domestic † 291,877,143 — — Mutual Funds 10,869,000 — — † See Statement of Investments for additional detailed categorizations. In January 2010, FASB issued Accounting Standards Update (“ASU”) No. 2010-06 “Improving Disclosures about FairValue Measurements”. The portions of ASU No. 2010-06 which require reporting entities to prepare new disclosures surrounding amounts and reasons for significant transfers in and out of Level 1 and Level 2 fair value measurements as well as inputs and valuation techniques used to measure fair value for both recurring and nonrecurring fair value measurements that fall in either Level 2 or Level 3 have been adopted by the fund. No significant transfers between Level 1 or Level 2 fair value measurements occurred at May 31, 2011. In May 2011, FASB issued ASU No. 2011-04 “Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in GAAP and International Financial Reporting Standards (“IFRS”)”. ASU No. 2011-04 includes common requirements for measurement of and disclosure about fair value between GAAP and IFRS. ASU No. 2011-04 will require reporting entities to disclose the following information for fair value measurements categorized within Level 3 of the fair value hierarchy: quantitative information about the unobservable inputs used in the fair value measurement, the valuation processes used by the reporting entity and a narrative description of the sensitivity of 20 the fair value measurement to changes in unobservable inputs and the interrelationships between those unobservable inputs. In addition, ASU No. 2011-04 will require reporting entities to make disclosures about amounts and reasons for all transfers in and out of Level 1 and Level 2 fair value measurements. The new and revised disclosures are effective for interim and annual reporting periods beginning after December 15, 2011. At this time, management is evaluating the implications of ASU No. 2011-04 and its impact on the financial statements. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. (c) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as “affiliated” in the Act. The fund may invest in shares of certain affiliated investment companies also advised or managed by Dreyfus. Investments in affiliated investment companies for the period ended May 31, 2011 were as follows: Affiliated Investment Value Value Net Company 11/30/2010 ($) Purchases ($) Sales ($) 5/31/2011 ($) Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund 4,612,000 109,147,000 102,890,000 10,869,000 3.6 (d) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”).To the extent that The Fund 21 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (e) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended May 31, 2011, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the three-year period ended November 30, 2010 remains subject to examination by the Internal Revenue Service and state taxing authorities. The tax character of distributions paid to shareholders during the fiscal year ended November 30, 2010 was as follows: ordinary income $13,033.The tax character of current year distributions will be determined at the end of the current fiscal year. NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $225 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on 22 rates determined pursuant to the terms of the respective Facility at the time of borrowing. During the period ended May 31, 2011, the fund did not borrow under the Facilities. NOTE 3—Management Fee, Sub-Investment Advisory Fee and Other Transactions With Affiliates: (a) Pursuant to a management agreement with Dreyfus, the management fee is computed at the annual rate of .75% of the value of the fund’s average daily net assets and is payable monthly. Dreyfus has contractually agreed, until April 1, 2012, to waive receipt of its fees and/or assume the expenses of the fund so that annual fund operating expenses (excluding Rule 12b-1 distribution plan fees, shareholder services fees, taxes, interest, brokerage commissions, commitment fees on borrowings and extraordinary expenses) do not exceed 1.15% of the value of the fund’s average daily net assets. During the period ended May 31, 2011, there was no expense reimbursement pursuant to the undertaking. Pursuant to a sub-investment advisory agreement between Dreyfus and Walter Scott, Dreyfus pays Walter Scott a monthly fee at an annual percentage of the fund’s average daily net assets. During the period ended May 31, 2011, the Distributor retained $348 from commissions earned on sales of the fund’s Class A shares. (b) Under the Distribution Plan (the “Plan”) adopted pursuant to Rule 12b-1 under the Act, Class C shares pay the Distributor for distributing its shares at an annual rate of .75% of the value of the average daily net assets of Class C shares. During the period ended May 31, 2011, Class C shares were charged $997 pursuant to the Plan. (c) Under the Shareholder Services Plan, Class A and Class C shares pay the Distributor at an annual rate of .25% of the value of their average daily net assets for the provision of certain services. The services provided may include personal services relating to shareholder The Fund 23 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) accounts, such as answering shareholder inquiries regarding Class A and Class C shares and providing reports and other information, and services related to the maintenance of shareholder accounts. The Distributor may make payments to Service Agents (a securities dealer, financial institution or other industry professional) in respect of these services.The Distributor determines the amounts to be paid to Service Agents. During the period ended May 31, 2011, Class A and Class C shares were charged $2,648 and $332, respectively, pursuant to the Shareholder Services Plan. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of Dreyfus, under a transfer agency agreement for providing personnel and facilities to perform transfer agency services for the fund. During the period ended May 31, 2011, the fund was charged $718 pursuant to the transfer agency agreement, which is included in Shareholder servicing costs in the Statement of Operations. The fund has arrangements with the custodian and cash management bank whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset custody and cash management fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates The Bank of New York Mellon under a cash management agreement for performing cash management services related to fund subscriptions and redemptions. During the period ended May 31, 2011, the fund was charged $52 pursuant to the cash management agreement, which is included in Shareholder servicing costs in the Statement of Operations. These fees were partially offset by earnings credits of $3. The fund also compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. During the period ended May 31, 2011, the fund was charged $16,594 pursuant to the custody agreement. 24 During the period ended May 31, 2011, the fund was charged $3,146 for services performed by the Chief Compliance Officer. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: management fees $189,369, Rule 12b-1 distribution plan fees $91, shareholder services plan fees $301, custodian fees $12,128, chief compliance officer fees $3,006 and transfer agency per account fees $130. (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4—Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, during the period ended May 31, 2011, amounted to $128,361,817 and $6,014,490, respectively. At May 31, 2011, accumulated net unrealized appreciation on investments was $35,708,160, consisting of $38,868,836 gross unrealized appreciation and $3,160,676 gross unrealized depreciation. At May 31, 2011, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). The Fund 25 For More Information Telephone Call your financial representative or 1-800-DREYFUS Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at http://www.sec.gov and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. A description of the policies and procedures that the fund uses to determine how to vote proxies relating to portfolio securities, and information regarding how the fund voted these proxies for the most recent 12-month period ended June 30 is available at http://www.dreyfus.com and on the SEC’s website at http://www.sec.gov. The description of the policies and procedures is also available without charge, upon request, by calling 1-800-DREYFUS. Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Understanding Your Fund’s Expenses 6 Comparing Your Fund’s Expenses With Those of Other Funds 7 Statement of Investments 10 Statement of Assets and Liabilities 11 Statement of Operations 12 Statement of Changes in Net Assets 14 Financial Highlights 17 Notes to Financial Statements FOR MORE INFORMATION Back Cover Global Stock Fund The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We are pleased to present this semiannual report for Global Stock Fund, covering the six-month period from December 1, 2010, through May 31, 2011. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. The U.S. economy appears to have hit a soft patch in the spring of 2011 after accelerating over the final months of 2010. Disappointing labor, housing and manufacturing data have come at a time of higher energy prices and some tightening of monetary policy in global markets. In our view, the current slowdown should be relatively brief as the world recovers from the supply shocks created by weather impacts on food production, the decline in Libyan oil exports and supply-chain disruptions stemming from Japan’s natural and nuclear disasters.The U.S. stock market produced mostly positive results in this choppy economic environment due to better-than-expected corporate earnings and robust ongoing industrial demand from the emerging markets. We remain optimistic as the U.S. economy moves through the middle stages of its cycle. Indeed, global macroeconomic policy generally has remained stimulative despite the recent efforts of some central banks to forestall inflationary pressures. We continue to expect sustainable economic growth, a rising but volatile uptrend in inflation and an improving U.S. labor market in the months ahead.As always, to determine how these forces may affect your investments, we urge you to talk regularly with your financial advisor. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation June 15, 2011 2 DISCUSSION OF FUND PERFORMANCE For the period of December 1, 2010, through May 31, 2011, as provided by Charlie Macquaker and Roy Leckie of Walter Scott & Partners Limited (Walter Scott), Sub-investment adviser Market and Fund Performance Overview For the six-month period ended May 31, 2011, Global Stock Fund’s Class A shares produced a total return of 12.32%, Class C shares returned 11.78% and Class I shares returned 12.45%. 1 In comparison, the fund’s benchmark index, the Morgan Stanley Capital International World Index (the “MSCI World Index”), achieved a 14.85% return over the same period. 2 The fund is structured solely on a “bottom-up” basis, without the benchmark’s sector or geographical weights being given any weight in the investment decision-making process. For purposes of comparison, though, in looking at fund performance relative to the benchmark over this period, the lower return can be attributed to an underweight exposure to Europe and an overweight position in Japan. The Fund’s Investment Approach The fund seeks long-term real returns by investing in high quality companies capable of sustainable growth and wealth creation over a long time horizon. The firm focuses on individual stock selection through extensive fundamental research. Candidates are initially selected for research if they meet certain broad absolute and trend criteria. Financial statements are analyzed in an effort to identify the nature of the cash generation that is looked for in any investment and to understand the variables that demonstrate robust financial health and define long-term competitive advantage. Companies meeting the financial criteria are then subjected to a detailed investigation of products, costs and pricing, competition, industry position and outlook. Momentum in Major Markets Despite Geo-Political Turmoil Given the myriad of geo-political and economic uncertainties facing the major global economies, investor sentiment has been remarkably positive over much of the reporting period. Toward the end of 2010, a more optimistic outlook was reinforced by better-than-expected economic The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) data in the U.S. and Europe and robust corporate earnings across a number of geographic regions and industry groups. The market rally was interrupted in February when a wave of political unrest in the Middle East led to sharply higher energy prices, and again in March when a devastating earthquake, tsunami and nuclear disaster in Japan threatened one of the world’s largest economies. In addition, concerns intensified regarding the sovereign debt crisis in Greece and other peripheral members of the European Union, and the economies of some developed nations appeared to hit a soft patch in the spring. Nonetheless, global equity markets produced double-digit gains, on average, with particularly strong results in Europe, the United States and the United Kingdom. Focus on High Quality, Well-Established Companies Although the fund benefited from the global market rally to a substantial degree, its relative performance can be explained by a lower exposure to a strongly performing European region. Conversely, the fund’s exposure to Japan was greater than the benchmark and Japan lagged global averages over the reporting period. However, the fund’s focus on large, well-established companies, was beneficial as higher-quality stocks outperformed their more speculative counterparts during the reporting period. The fund’s top performers for the reporting period included U.S. thermal imaging specialist FLIR Systems, which posted robust revenue growth confirming the leading market positions of its key products. In the health care sector, U.S. medical devices manufacturer C.R. Bard advanced on the back of better-than-expected results and upbeat comments on new products from its high margin surgery division. French corrective lenses maker Cie Generale d’Optique Essilor International also gained on the announcement of higher earnings through greater penetration of U.S. and emerging markets. U.K. energy producer BG Group gained value noting that expectations of a ramp up in production in 2012 and 2013 remain very much on track despite the challenges of the current year with modest production growth. U.S. software developer Oracle has benefited from evidence of the early success of its new suite of products launched following the successful integration of recent acquisition Sun Microsystems. Disappointments during the reporting period were concentrated primarily in the information technology sector. U.S. networking giant Cisco Systems lagged as profits declined in its switching business and 4 weakness in its public sector business. In Japan, optics specialist Hoya reported weaker-than-expected financial results, prompting its sale from the portfolio, and gaming systems maker Nintendo was impacted by question marks over the success of its new 3DS product. Also in Japan, drug developer Chugai Pharmaceutical suffered delays in launching a new arthritis drug. In the emerging markets, wireless service provider China Mobile lagged due to general market weakness stemming from local inflation worries. An Injection of Moderation A sense of moderation appears to have been instilled in major equity markets. Markets have begun to price in the risks attached to the continued flow of less than optimistic economic data, the still turbulent geopolitical environment, sustained political gridlock in the U.S. and enduring European sovereign debt woes. Equity market participants have become more discerning and drawn toward quality stocks such as those within the fund. Companies on a sound financial footing with market-leading positions and often geographically diverse income streams continue to show that they can prosper in any environment. The focus at Walter Scott has always been the search for companies in control of their own destiny.We believe it is in times like these where such strength, combined with sound growth prospects, offers the opportunity to generate a long-term real rate of return. June 15, 2011 Equity funds are subject generally to market, market sector, market liquidity, issuer and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. Investing internationally involves special risks, including changes in currency exchange rates, political, economic and social instability, a lack of comprehensive company information, differing auditing and legal standards and less market liquidity. 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charge in the case of Class A shares, or the applicable contingent deferred sales charge imposed on redemptions in the case of Class C shares. Had these charges been reflected, returns would have been lower. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. 2 SOURCE: LIPPER INC. — Reflects reinvestment of net dividends and, where applicable, capital gain distributions.The Morgan Stanley Capital International (MSCI) World Index is an unmanaged index of global stock market performance, including the United States, Canada, Europe,Australia, New Zealand and the Far East. Investors cannot invest directly in any index. The Fund 5 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Global Stock Fund from December 1, 2010 to May 31, 2011. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended May 31, 2011 Class A Class C Class I Expenses paid per $1,000 † $ 6.78 $ 10.88 $ 4.87 Ending value (after expenses) $1,123.20 $1,117.80 $1,124.50 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended May 31, 2011 Class A Class C Class I Expenses paid per $1,000 † $ 6.44 $ 10.35 $ 4.63 Ending value (after expenses) $1,018.55 $1,014.66 $1,020.34 † Expenses are equal to the fund’s annualized expense ratio of 1.28% for Class A, 2.06% for Class C and .92% for Class I, multiplied by the average account value over the period, multiplied by 182/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS May 31, 2011 (Unaudited) Common Stocks—97.9% Shares Value ($) Australia—3.5% CSL 237,500 8,617,593 Woodside Petroleum 204,234 10,187,270 Brazil—1.7% Petroleo Brasileiro, ADR 282,500 Canada—1.9% Suncor Energy 235,700 China—.5% China Shenhua Energy, Cl. H 516,000 Denmark—1.9% Novo Nordisk, Cl. B 79,000 France—3.8% Cie Generale d’Optique Essilor International 115,000 9,312,471 L’Oreal 85,000 10,694,724 Hong Kong—6.2% China Mobile 1,082,000 9,879,493 CLP Holdings 940,500 8,033,728 CNOOC 3,993,000 10,100,800 Hong Kong & China Gas 2,107,881 4,872,007 Japan—15.5% Canon 211,100 10,180,530 Chugai Pharmaceutical 371,100 6,105,943 Daikin Industries 183,200 6,121,890 Denso 246,500 8,842,521 FANUC 64,400 9,899,618 Honda Motor 234,800 8,965,007 Hoya 51,500 1,070,267 Keyence 20,870 5,475,476 Mitsubishi Estate 477,000 8,523,049 Nintendo 34,000 7,929,861 Shin-Etsu Chemical 169,200 8,808,855 The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Singapore—1.2% DBS Group Holdings 531,000 Spain—2.3% Inditex 136,000 Sweden—2.1% Hennes & Mauritz, Cl. B 297,100 Switzerland—5.2% Nestle 172,000 11,041,154 Novartis 100,600 6,487,279 SGS 5,000 9,907,375 United Kingdom—10.7% BG Group 455,800 10,545,858 HSBC Holdings 861,200 8,993,087 Reckitt Benckiser Group 181,000 10,233,542 Standard Chartered 379,500 10,163,283 Tesco 1,515,000 10,443,506 WM Morrison Supermarkets 1,200,500 5,995,588 United States—41.4% Abbott Laboratories 211,000 11,024,750 Adobe Systems 297,500 a 10,302,425 Amphenol, Cl. A 165,400 8,941,524 Automatic Data Processing 194,600 10,724,406 C.R. Bard 79,700 8,908,866 Cisco Systems 446,300 7,497,840 EOG Resources 93,000 10,150,020 Fastenal 210,000 6,967,800 FLIR Systems 151,500 5,476,725 Gilead Sciences 248,500 a 10,372,390 Google, Cl. A 19,000 a 10,051,380 Intel 445,300 10,023,703 Johnson & Johnson 145,600 9,797,424 MasterCard, Cl. A 35,500 10,190,275 Medtronic 197,600 8,042,320 Microsoft 376,700 9,421,267 8 Common Stocks (continued) Shares Value ($) United States (continued) NIKE, Cl. B 129,500 10,936,275 Oracle 273,300 9,352,326 Precision Castparts 67,400 10,588,540 Schlumberger 103,200 8,846,304 TJX 199,500 10,577,490 Wal-Mart Stores 185,200 10,226,744 Walgreen 240,600 10,497,378 Total Common Stocks (cost $423,322,578) Other Investment—1.5% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $8,000,000) 8,000,000 b Total Investments (cost $431,322,578) 99.4% Cash and Receivables (Net) .6% Net Assets 100.0% ADR—American Depository Receipts a Non-income producing security. b Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Value (%) Technology 22.1 Financial Services 6.4 Health Care 16.8 Utilities 2.4 Energy 13.4 Telecommunication Services 1.9 Consumer Staples 13.1 Materials 1.7 Consumer Discretionary 11.9 Money Market Investment 1.5 Industrials 8.2 † Based on net assets. See notes to financial statements. The Fund 9 STATEMENT OF ASSETS AND LIABILITIES May 31, 2011 (Unaudited) Cost Value Assets ($): Investments in securities—See Statement of Investments: Unaffiliated issuers 423,322,578 517,270,113 Affiliated issuers 8,000,000 8,000,000 Cash 960,137 Cash denominated in foreign currencies 192,834 193,535 Dividends and interest receivable 2,560,877 Receivable for shares of Common Stock subscribed 232,081 Prepaid expenses 18,198 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(c) 456,395 Payable for shares of Common Stock redeemed 209,598 Accrued expenses 62,920 Net Assets ($) Composition of Net Assets ($): Paid-in capital 427,730,151 Accumulated undistributed investment income—net 3,762,034 Accumulated net realized gain (loss) on investments 3,002,672 Accumulated net unrealized appreciation (depreciation) on investments and foreign currency transactions 94,011,171 Net Assets ($) Net Asset Value Per Share Class A Class C Class I Net Assets ($) 49,043,612 14,323,705 465,138,711 Shares Outstanding 3,390,097 1,006,471 31,772,878 Net Asset Value Per Share ($) See notes to financial statements. 10 STATEMENT OF OPERATIONS Six Months Ended May 31, 2011 (Unaudited) Investment Income ($): Income: Cash dividends (net of $416,053 foreign taxes withheld at source): Unaffiliated issuers 6,137,037 Affiliated issuers 9,823 Total Income Expenses: Management fee—Note 3(a) 2,050,342 Shareholder servicing costs—Note 3(c) 121,490 Custodian fees—Note 3(c) 65,591 Distribution fees—Note 3(b) 47,765 Registration fees 31,747 Professional fees 28,885 Directors’ fees and expenses—Note 3(d) 14,913 Prospectus and shareholders’ reports 7,230 Loan commitment fees—Note 2 1,647 Miscellaneous 12,943 Total Expenses Less—reduction in fees due to earnings credits—Note 3(c) (40) Net Expenses Investment Income—Net Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments and foreign currency transactions 3,076,484 Net realized gain (loss) on forward foreign currency exchange contracts 147,076 Net Realized Gain (Loss) Net unrealized appreciation (depreciation) on investments and foreign currency transactions 47,517,026 Net unrealized appreciation (depreciation) on forward foreign currency exchange contracts 35 Net Unrealized Appreciation (Depreciation) Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. The Fund 11 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended May 31, 2011 Year Ended (Unaudited) November 30, 2010 Operations ($): Investment income—net 3,764,347 3,141,956 Net realized gain (loss) on investments 3,223,560 2,691,714 Net unrealized appreciation (depreciation) on investments 47,517,061 18,111,107 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment income—net: Class A Shares (217,775) (42,464) Class C Shares (10,303) (426) Class I Shares (2,828,840) (1,883,788) Net realized gain on investments: Class A Shares (121,894) — Class C Shares (33,756) — Class I Shares (1,159,738) — Total Dividends Capital Stock Transactions ($): Net proceeds from shares sold: Class A Shares 12,405,995 34,047,530 Class C Shares 4,237,372 9,123,000 Class I Shares 81,731,531 131,991,193 Dividends reinvested: Class A Shares 326,342 41,282 Class C Shares 32,739 288 Class I Shares 1,452,989 533,463 Cost of shares redeemed: Class A Shares (5,419,091) (6,678,358) Class C Shares (1,476,664) (1,069,292) Class I Shares (27,000,845) (51,703,102) Increase (Decrease) in Net Assets from Capital Stock Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 412,082,998 273,778,895 End of Period Undistributed investment income—net 3,762,034 3,054,605 12 Six Months Ended May 31, 2011 Year Ended (Unaudited) November 30, 2010 Capital Share Transactions: Class A Shares sold 896,568 2,722,607 Shares issued for dividends reinvested 24,014 3,318 Shares redeemed (390,091) (537,677) Net Increase (Decrease) in Shares Outstanding Class C Shares sold 309,815 734,684 Shares issued for dividends reinvested 2,439 24 Shares redeemed (107,585) (88,164) Net Increase (Decrease) in Shares Outstanding Class I Shares sold 5,844,101 10,475,370 Shares issued for dividends reinvested 105,749 42,507 Shares redeemed (1,914,815) (4,112,607) Net Increase (Decrease) in Shares Outstanding See notes to financial statements. The Fund 13 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated.All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the fund’s financial statements. Six Months Ended May 31, 2011 Year Ended November 30, Class A Shares (Unaudited) 2010 2009 2008 2007 a Per Share Data ($): Net asset value, beginning of period 12.99 12.23 8.91 13.73 12.50 Investment Operations: Investment income—net b .09 .07 .06 .05 .04 Net realized and unrealized gain (loss) on investments 1.50 .75 3.28 (4.70) 1.19 Total from Investment Operations 1.59 .82 3.34 (4.65) 1.23 Distributions: Dividends from investment income—net (.07) (.06) (.02) (.08) — Dividends from net realized gain on investments (.04) — — (.09) — Total Distributions (.11) (.06) (.02) (.17) — Net asset value, end of period 14.47 12.99 12.23 8.91 13.73 Total Return (%) c 12.32 d 6.70 37.57 (34.32) 9.92 d Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.28 e 1.32 1.38 1.59 2.40 e Ratio of net expenses to average net assets 1.28 e 1.32 1.38 1.47 1.46 e Ratio of net investment income to average net assets 1.27 e .56 .53 .44 .29 e Portfolio Turnover Rate 2.49 d 7.50 12.75 15.54 14.53 d Net Assets, end of period ($ x 1,000) 49,044 37,152 8,212 3,329 5,132 a From December 29, 2006 (commencement of operations) to November 30, 2007. b Based on average shares outstanding at each month end. c Exclusive of sales charge. d Not annualized. e Annualized. See notes to financial statements. 14 Six Months Ended May 31, 2011 Year Ended November 30, Class C Shares (Unaudited) 2010 2009 2008 2007 a Per Share Data ($): Net asset value, beginning of period 12.78 12.07 8.83 13.64 12.50 Investment Operations: Investment income (loss)—net b .04 (.02) (.01) (.04) (.06) Net realized and unrealized gain (loss) on investments 1.46 .73 3.25 (4.68) 1.20 Total from Investment Operations 1.50 .71 3.24 (4.72) 1.14 Distributions: Dividends from investment income—net (.01) (.00) c — — — Dividends from net realized gain on investments (.04) — — (.09) — Total Distributions (.05) (.00) c — (.09) — Net asset value, end of period 14.23 12.78 12.07 8.83 13.64 Total Return (%) d 11.78 e 5.90 36.69 (34.82) 9.12 e Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 2.06 f 2.09 2.12 2.36 3.16 f Ratio of net expenses to average net assets 2.06 f 2.09 2.09 2.22 2.20 f Ratio of net investment income (loss) to average net assets .53 f (.17) (.11) (.29) (.46) f Portfolio Turnover Rate 2.49 e 7.50 12.75 15.54 14.53 e Net Assets, end of period ($ x 1,000) 14,324 10,243 1,873 695 925 a From December 29, 2006 (commencement of operations) to November 30, 2007. b Based on average shares outstanding at each month end. c Amount represents less than $.01 per share. d Exclusive of sales charge. e Not annualized. f Annualized. See notes to financial statements. The Fund 15 FINANCIAL HIGHLIGHTS (continued) Six Months Ended May 31, 2011 Year Ended November 30, Class I Shares (Unaudited) 2010 2009 2008 2007 a,b Per Share Data ($): Net asset value, beginning of period 13.15 12.36 8.99 13.76 12.50 Investment Operations: Investment income—net c .11 .12 .11 .10 .07 Net realized and unrealized gain (loss) on investments 1.52 .76 3.31 (4.76) 1.19 Total from Investment Operations 1.63 .88 3.42 (4.66) 1.26 Distributions: Dividends from investment income—net (.10) (.09) (.05) (.02) — Dividends from net realized gain on investments (.04) — — (.09) — Total Distributions (.14) (.09) (.05) (.11) — Net asset value, end of period 14.64 13.15 12.36 8.99 13.76 Total Return (%) 12.45 d 7.12 38.22 (34.12) 10.08 d Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .92 e .96 .99 1.17 2.05 e Ratio of net expenses to average net assets .92 e .96 .99 1.15 1.18 e Ratio of net investment income to average net assets 1.62 e .94 1.05 .83 .58 e Portfolio Turnover Rate 2.49 d 7.50 12.75 15.54 14.53 d Net Assets, end of period ($ x 1,000) 465,139 364,688 263,694 72,656 18,312 a From December 29, 2006 (commencement of operations) to November 30, 2007. b Effective June 1, 2007, Class R shares were redesignated as Class I shares. c Based on average shares outstanding at each month end. d Not annualized. e Annualized. See notes to financial statements. 16 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1—Significant Accounting Policies: Global Stock Fund (the “fund”) is a separate diversified series of Strategic Funds, Inc. (the “Company”) which is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end management investment company and operates as a series company currently offering ten series, including the fund.The fund’s investment objective is to seek long-term total return. The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary ofThe Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. Walter Scott & Partners Limited (“Walter Scott”), a subsidiary of BNY Mellon and an affiliate of Dreyfus, serves as the fund’s sub-investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of Dreyfus, is the distributor of the fund’s shares.The fund is authorized to issue 100 million shares of $.001 par value Common Stock in each of the following classes of shares: Class A, Class C and Class I. Class A shares are subject to a sales charge imposed at the time of purchase. Class C shares are subject to a contingent deferred sales charge (“CDSC”) on Class C shares redeemed within one year of purchase. Class I shares are sold at net asset value per share only to institutional investors. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series’ operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Fund 17 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications.The fund’s maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value.When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or mar-ket),but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, 18 such as prices of relevant ADRs and futures contracts. For other securities that are fair valued by the Board of Directors, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold and public trading in similar securities of the issuer or comparable issuers. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward foreign currency exchange contracts (“forward contracts”) are valued at the forward rate. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The Fund 19 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of May 31, 2011 in valuing the fund’s investments: Level 2—Other Level 3— Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities— Domestic † 218,918,172 — — Equity Securities— Foreign † 155,796,830 142,555,111 †† — Mutual Funds 8,000,000 — — † See Statement of Investments for additional detailed categorizations. †† Securities classified as Level 2 at period end as the values were determined pursuant to the fund’s fair valuation procedures. In January 2010, FASB issued Accounting Standards Update (“ASU”) No. 2010-06 “Improving Disclosures about FairValue Measurements”. The portions of ASU No. 2010-06 which require reporting entities to prepare new disclosures surrounding amounts and reasons for significant transfers in and out of Level 1 and Level 2 fair value measurements as well as inputs and valuation techniques used to measure fair value for both recurring and nonrecurring fair value measurements that fall in either Level 2 or Level 3 have been adopted by the fund. No significant transfers between Level 1 or Level 2 fair value measurements occurred at May 31, 2011, other than those securities valued pursuant to the fund’s fair valuation policy. In May 2011, FASB issued ASU No. 2011-04 “Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in GAAP and International Financial Reporting Standards (“IFRS”)”. ASU No. 2011-04 includes common requirements for measurement of and disclosure about fair value between GAAP and IFRS. ASU No. 2011-04 will require reporting entities to disclose the following information for fair value measurements categorized within Level 3 of the 20 fair value hierarchy: quantitative information about the unobservable inputs used in the fair value measurement, the valuation processes used by the reporting entity and a narrative description of the sensitivity of the fair value measurement to changes in unobservable inputs and the interrelationships between those unobservable inputs. In addition, ASU No. 2011-04 will require reporting entities to make disclosures about amounts and reasons for all transfers in and out of Level 1 and Level 2 fair value measurements. The new and revised disclosures are effective for interim and annual reporting periods beginning after December 15, 2011. At this time, management is evaluating the implications of ASU No. 2011-04 and its impact on the financial statements. (b) Foreign currency transactions: The fund does not isolate that portion of the results of operations resulting from changes in foreign exchange rates on investments from the fluctuations arising from changes in market prices of securities held. Such fluctuations are included with the net realized and unrealized gain or loss on investments. Net realized foreign exchange gains or losses arise from sales of foreign currencies, currency gains or losses realized on securities transactions between trade and settlement date and the difference between the amounts of dividends, interest and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent of the amounts actually received or paid. Net unrealized foreign exchange gains or losses arise from changes in the value of assets and liabilities other than investments resulting from changes in exchange rates. Foreign currency gains and losses on investments are included with net realized and unrealized gain or loss on investments. (c) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. The Fund 21 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Investing in foreign markets may involve special risks and considerations not typically associated with investing in the U.S. These risks include revaluation of currencies, high rates of inflation, repatriation restrictions on income and capital, and adverse political and economic developments. Moreover, securities issued in these markets may be less liquid, subject to government ownership controls and delayed settlements, and their prices may be more volatile than those of comparable securities in the U.S. (d) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as “affiliated” in the Act. The fund may invest in shares of certain affiliated investment companies also advised or managed by Dreyfus. Investments in affiliated investment companies for the period ended May 31, 2011 were as follows: Affiliated Investment Value Value Net Company 11/30/2010 ($) Purchases ($) Sales ($) 5/31/2011 ($) Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund 13,140,000 64,860,000 70,000,000 8,000,000 1.5 (e) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. 22 (f) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended May 31, 2011, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the three-year period ended November 30, 2010 remains subject to examination by the Internal Revenue Service and state taxing authorities. The tax character of distributions paid to shareholders during the fiscal year ended November 30, 2010 was as follows: ordinary income $1,926,678. The tax character of current year distributions will be determined at the end of the current fiscal year. NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $225 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. During the period ended May 31, 2011, the fund did not borrow under the Facilities. The Fund 23 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) NOTE 3—Management Fee, Sub-Investment Advisory Fee and Other Transactions With Affiliates: (a) Pursuant to a management agreement with Dreyfus, the management fee is computed at the annual rate of .85% of the value of the fund’s average daily net assets and is payable monthly. Dreyfus has contractually agreed, until April 1, 2012, to waive receipt of its fees and/or assume the expenses of the fund so that the direct expenses of none of the classes (excluding Rule 12b-1 fees, shareholder services fees, taxes, interest, brokerage commissions, commitment fees on borrowings and extraordinary expenses) exceed 1.25% of the value of the fund’s average daily net assets. During the period ended May 31, 2011, there was no reduction in management fee pursuant to the undertaking. During the period ended May 31, 2011, the Distributor retained $13,495 from commissions earned on sales of the fund’s Class A shares and $1,554 from CDSCs on redemptions of the fund’s Class C shares. Pursuant to a sub-investment advisory agreement between Dreyfus and Walter Scott, Dreyfus pays Walter Scott a monthly fee at an annual percentage of the fund’s average daily net assets. (b) Under the Distribution Plan (the “Plan”) adopted pursuant to Rule 12b-1 under the Act, Class C shares pay the Distributor for distributing its shares at an annual rate of .75% of the value of the average daily net assets of Class C shares. During the period ended May 31, 2011, Class C shares were charged $47,765, pursuant to the Plan. (c) Under the Shareholder Services Plan, Class A and Class C shares pay the Distributor at an annual rate of .25% of the value of their average daily net assets for the provision of certain services. The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding Class A and Class C shares and providing reports and other information, and services related to the maintenance of shareholder accounts. The 24 Distributor may make payments to Service Agents (a securities dealer, financial institution or other industry professional) in respect of these services.The Distributor determines the amounts to be paid to Service Agents. During the period ended May 31, 2011, Class A and Class C shares were charged $56,164 and $15,922, respectively, pursuant to the Shareholder Services Plan. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of Dreyfus, under a transfer agency agreement for providing personnel and facilities to perform transfer agency services for the fund. During the period ended May 31, 2011, the fund was charged $7,569 pursuant to the transfer agency agreement, which is included in Shareholder servicing costs in the Statement of Operations. The fund has arrangements with the custodian and cash management bank whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset custody and cash management fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates The Bank of New York Mellon under a cash management agreement for performing cash management services related to fund subscriptions and redemptions. During the period ended May 31, 2011, the fund was charged $732 pursuant to the cash management agreement, which is included in Shareholder servicing costs in the Statement of Operations. These fees were partially offset by earnings credits of $40. The fund also compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. During the period ended May 31, 2011, the fund was charged $65,591 pursuant to the custody agreement. During the period ended May 31, 2011, the fund was charged $3,146 for services performed by the Chief Compliance Officer. The Fund 25 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: management fees $376,948, Rule 12b-1 distribution plan fees $8,953, shareholder services plan fees $13,252, custodian fees $51,936, chief compliance officer fees $3,006 and transfer agency per account fees $2,300. (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4—Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities and forward contracts, during the period ended May 31, 2011, amounted to $82,239,155 and $11,742,458, respectively. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed.The fund realizes a gain if the value of the contract decreases between those dates.With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed.The fund realizes 26 a gain if the value of the contract increases between those dates. Any realized gain or loss which occurred during the period is reflected in the Statement of Operations.The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract. At May 31, 2011, there were no forward contracts outstanding. The following summarizes the average market value of derivatives outstanding during the period ended May 31, 2011: Average Market Value ($) Forward contracts 164,938 At May 31, 2011, accumulated net unrealized appreciation on investments was $93,947,535, consisting of $100,399,286 gross unrealized appreciation and $6,451,751 gross unrealized depreciation. At May 31, 2011, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). The Fund 27 NOTES International Stock Fund SEMIANNUAL REPORT May 31, 2011 Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Understanding Your Funds Expenses 6 Comparing Your Funds Expenses With Those of Other Funds 7 Statement of Investments 11 Statement of Assets and Liabilities 12 Statement of Operations 13 Statement of Changes in Net Assets 15 Financial Highlights 18 Notes to Financial Statements FOR MORE INFORMATION Back Cover International Stock Fund The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We are pleased to present this semiannual report for International Stock Fund, covering the six-month period from December 1, 2010, through May 31, 2011. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. The global economy appears to have hit a soft patch during the spring of 2011 after accelerating over the final months of 2010. Disappointing labor, housing and manufacturing data in certain key markets have come at a time of higher energy prices and some tightening of monetary policy. In our view, the current slowdown should be relatively brief as the world recovers from the supply shocks created by weather impacts on food production, the decline in Libyan oil exports and supply-chain disruptions stemming from Japan’s natural and nuclear disasters. International stock markets produced mostly positive results in this choppy economic environment, as equities in both developed and emerging markets were buoyed by rising corporate earnings, better-than-expected business conditions in Europe and robust ongoing industrial demand from developing nations such as China. We remain optimistic as the global economy moves through the middle stages of its cycle. Indeed, global macroeconomic policy generally has remained stimulative despite the recent efforts of some central banks to forestall inflationary pressures. We continue to expect sustainable economic growth in most regions outside of peripheral Europe, as well as a rising but volatile uptrend in inflation.As always, to determine how these forces may affect your investments, we urge you to talk regularly with your financial advisor. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation June 15, 2011 2 DISCUSSION OF FUND PERFORMANCE For the period of December 1, 2010, through May 31, 2011, as provided by Charlie Macquaker and Roy Leckie of Walter Scott & Partners Limited (Walter Scott), Sub-investment adviser Market and Fund Performance Overview For the six-month period ended May 31, 2011, International Stock Fund’s Class A shares achieved a return of 13.35%, Class C shares returned 12.93% and Class I shares returned 13.49%. 1 In comparison, the fund’s benchmark index, the Morgan Stanley Capital International Europe, Australasia, Far East Index (the “MSCI EAFE Index”), achieved a 14.92% return over the same period. 2 International stock markets generally rallied as a worldwide economic recovery gained momentum. The fund is structured solely on a “bottom-up” basis, without the benchmark’s sector or geographical weights being given any weight in the investment decision-making process. For purposes of comparison, though, in looking at fund performance relative to the benchmark over this period, the lower return can be attributed to relative overweight exposure to Japan and an underweight position in Europe. The Fund’s Investment Approach The fund seeks long-term real return by investing in high quality companies capable of sustainable growth and wealth creation over a long time horizon.The fund invests in stocks of foreign companies that are predominantly located in the world’s developed markets outside of the United States.When selecting stocks,Walter Scott seeks companies with fundamental strengths that indicate the potential for sustainable growth. The firm focuses on individual stock selection through extensive fundamental research. Candidates are initially selected for research if they meet certain broad absolute and trend criteria. Financial statements are analyzed in an effort to identify the nature of their cash generation and to understand the variables that add value to their businesses. Companies meeting the financial criteria are subjected to a detailed investigation of products, costs and pricing, competition, industry position and outlook. Momentum in Major Markets Despite Geo-Political Turmoil Given the myriad of geo-political and economic uncertainties facing the major global economies, investor sentiment has been remarkably The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) positive over much of the reporting period.Toward the end of 2010, a more optimistic outlook was reinforced by better-than-expected economic data in several major economies and robust corporate earnings across a number of geographic regions and industry groups. The market rally was interrupted in February when a wave of political unrest in the Middle East led to sharply higher energy prices, and again in March when a devastating earthquake, tsunami and nuclear disaster in Japan threatened one of the world’s largest economies. In addition, concerns intensified regarding the sovereign debt crisis in Greece and other peripheral members of the European Union, and the economies of some developed nations appeared to hit a soft patch in the spring. Nonetheless, international equity markets produced double-digit gains, on average, with particularly strong results in Europe and the United Kingdom. Focus on High Quality, Well-Established Companies Although the fund benefited from the global market rally to a substantial degree, its relative performance can be explained by a lower exposure to a strongly performing European region. Conversely, the fund’s overweight exposure to Japan impacted relative performance as Japan lagged global averages. However, the fund’s focus on large, well-established companies was beneficial as many such stocks outperformed their more speculative counterparts during the reporting period. The fund’s top performers for the reporting period included Swiss medical device company Synthes, which is to be acquired by U.S. health care giant Johnson & Johnson. In Japan, energy producer INPEX gained value as demand for natural gas intensified after the country’s nuclear disaster, and Daito Trust Construction rose on expectations of higher earnings as Japan rebuilds damaged infrastructure. U.K. apparel maker Burberry encountered robust demand for its products from Chinese consumers. In Germany, software developer SAP showed notable strength.The fund also fared well with investments in Japanese robotics producer FANUC and factory automation specialist Keyence, which saw stronger production trends in part due to higher wages in China prompting a move to increased automation. Disappointments during the reporting period were scattered across several regions and market sectors. In Japan, optics specialist Hoya reported weaker-than-expected financial results, prompting its sale from the portfolio, and gaming systems maker Nintendo was impacted by question marks over the success of its new 3DS product. Also in 4 Japan, drug developer Chugai Pharmaceutical suffered delays in launching a new arthritis drug. In the emerging markets, wireless service provider China Mobile lagged due to general market weakness stemming from local inflation worries, and Hong Kong-based retailer Esprit struggled with its operations in Germany. An Injection of Moderation A sense of moderation appears to have been instilled in major equity markets. Markets have begun to price in the risks attached to the continued flow of less than optimistic economic data, the still turbulent geopolitical environment, sustained political gridlock in the US and enduring European sovereign debt woes. Equity market participants have become more discerning and drawn toward quality stocks such as those within the fund. Companies on a sound financial footing with market-leading positions and often geographically diverse income streams continue to show that they can prosper in any environment. The focus at Walter Scott has always been the search for companies in control of their own destiny.We believe it is in times like these where such strength, combined with sound growth prospects, offers the opportunity to generate a long-term real rate of return. June 15, 2011 Equity funds are subject generally to market, market sector, market liquidity, issuer and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. Investing internationally involves special risks, including changes in currency exchange rates, political, economic and social instability, a lack of comprehensive company information, differing auditing and legal standards and less market liquidity. 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charge in the case of Class A shares, or the applicable contingent deferred sales charge imposed on redemptions in the case of Class C shares. Had these charges been reflected, returns would have been lower. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. 2 SOURCE: LIPPER INC. – Reflects reinvestment of net dividends and, where applicable, capital gain distributions.The Morgan Stanley Capital International Europe,Australasia, Far East (MSCI EAFE) Index is an unmanaged index composed of a sample of companies representative of the market structure of European and Pacific Basin countries. Returns are calculated on a month-end basis. Investors cannot invest directly in any index. The Fund 5 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in International Stock Fund from December 1, 2010 to May 31, 2011. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended May 31, 2011 Class A Class C Class I Expenses paid per $1,000 † $ 6.76 $ 10.83 $ 4.90 Ending value (after expenses) $1,133.50 $1,129.30 $1,134.90 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended May 31, 2011 Class A Class C Class I Expenses paid per $1,000 † $ 6.39 $ 10.25 $ 4.63 Ending value (after expenses) $1,018.60 $1,014.76 $1,020.34 † Expenses are equal to the fund’s annualized expense ratio of 1.27% for Class A, 2.04% for Class C and .92% for Class I , multiplied by the average account value over the period, multiplied by 182/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS May 31, 2011 (Unaudited) Common Stocks—96.6% Shares Value ($) Australia—5.7% Cochlear 280,800 23,987,023 CSL 672,000 24,383,252 Woodside Petroleum 523,262 26,100,509 Belgium—2.1% Colruyt 463,000 Brazil—2.0% Petroleo Brasileiro, ADR 835,500 Canada—2.0% Suncor Energy 611,500 China—.5% China Shenhua Energy, Cl. H 1,178,500 Denmark—1.9% Novo Nordisk, Cl. B 193,200 France—6.8% Cie Generale d’Optique Essilor International 286,000 23,159,711 Danone 343,800 25,208,108 L’Oreal 204,000 25,667,338 Vallourec 116,000 14,518,363 Germany—4.1% Adidas 370,000 27,895,895 SAP 397,000 24,663,956 Hong Kong—7.5% China Mobile 2,518,500 22,995,845 CLP Holdings 2,137,500 18,258,472 CNOOC 10,954,000 27,709,533 Esprit Holdings 5,813,834 21,891,194 The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Hong Kong (continued) Hong Kong & China Gas 2,813,916 6,503,887 Japan—28.3% AEON Mall 521,600 12,457,862 Canon 564,500 27,223,635 Chugai Pharmaceutical 628,000 10,332,882 Daikin Industries 361,800 12,090,063 Daito Trust Construction 289,900 24,001,362 Denso 782,500 28,070,072 FANUC 152,000 23,365,558 Hirose Electric 93,000 9,553,591 Honda Motor 684,500 26,135,209 Hoya 588,300 12,225,988 INPEX 3,590 25,993,606 Keyence 76,200 19,991,914 Komatsu 726,500 21,743,047 Mitsubishi Estate 1,477,000 26,391,076 Nintendo 84,200 19,638,068 Shimamura 159,900 15,100,477 Shin-Etsu Chemical 509,400 26,520,277 Tokio Marine Holdings 899,000 24,810,853 Luxembourg—1.0% Tenaris, ADR 267,000 Singapore—1.9% DBS Group Holdings 1,139,512 13,677,419 Oversea-Chinese Banking 1,488,000 11,462,441 8 Common Stocks (continued) Shares Value ($) Spain—2.2% Inditex 308,700 Sweden—1.9% Hennes & Mauritz, Cl. B 668,300 Switzerland—7.1% Nestle 416,900 26,761,959 Novartis 409,500 26,406,964 Roche Holding 19,000 3,559,855 SGS 8,290 16,426,427 Synthes 107,200 a 18,664,791 Taiwan—2.1% Taiwan Semiconductor Manufacturing, ADR 1,957,800 United Kingdom—19.5% BG Group 1,136,000 26,283,665 Burberry Group 529,000 11,478,056 Cairn Energy 3,695,000 b 26,817,470 Centrica 4,716,600 24,680,876 HSBC Holdings 2,424,000 25,312,637 Reckitt Benckiser Group 448,100 25,335,083 SABMiller 708,800 26,228,748 Smith & Nephew 2,328,900 25,936,261 Standard Chartered 939,800 25,168,521 Tesco 3,736,700 25,758,581 WM Morrison Supermarkets 1,945,000 9,713,802 Total Common Stocks (cost $1,070,217,815) The Fund 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Other Investment—2.6% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $34,100,000) 34,100,000 c Total Investments (cost $1,104,317,815) 99.2% Cash and Receivables (Net) .8% Net Assets 100.0% ADR—American Depository Receipts a Security exempt from registration under Rule 144A of the Securities Act of 1933.This security may be resold in transactions exempt from registration, normally to qualified institutional buyers.At May 31, 2011, this security amounted to $18,664,791 or 1.4% of net assets. b Non-income producing security. c Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Value (%) Energy 15.7 Industrials 6.8 Consumer Staples 14.8 Utilities 3.8 Consumer Discretionary 14.2 Money Market Investment 2.6 Health Care 14.0 Materials 2.1 Financial Services 12.6 Telecommunication Services 1.8 Technology 10.8 † Based on net assets. See notes to financial statements. 10 STATEMENT OF ASSETS AND LIABILITIES May 31, 2011 (Unaudited) Cost Value Assets ($): Investments in securities—See Statement of Investments: Unaffiliated issuers 1,070,217,815 1,249,228,397 Affiliated issuers 34,100,000 34,100,000 Cash 2,269,029 Cash denominated in foreign currencies 682,168 688,210 Dividends and interest receivable 6,910,310 Receivable for shares of Common Stock subscribed 2,375,814 Prepaid expenses 40,117 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(c) 1,105,484 Payable for shares of Common Stock redeemed 1,155,569 Accrued expenses 138,430 Net Assets ($) Composition of Net Assets ($): Paid-in capital 1,119,196,575 Accumulated undistributed investment income—net 8,037,306 Accumulated net realized gain (loss) on investments (13,141,621) Accumulated net unrealized appreciation (depreciation) on investments and foreign currency transactions 179,120,134 Net Assets ($) Net Asset Value Per Share Class A Class C Class I Net Assets ($) 206,864,218 26,470,229 1,059,877,947 Shares Outstanding 14,317,103 1,861,823 72,810,447 Net Asset Value Per Share ($) See notes to financial statements. The Fund 11 STATEMENT OF OPERATIONS Six Months Ended May 31, 2011 (Unaudited) Investment Income ($): Income: Cash dividends (net of $1,299,837 foreign taxes withheld at source): Unaffiliated issuers 15,646,969 Affiliated issuers 27,722 Total Income Expenses: Management fee—Note 3(a) 4,559,718 Shareholder servicing costs—Note 3(c) 369,754 Custodian fees—Note 3(c) 175,986 Distribution fees—Note 3(b) 77,064 Registration fees 52,619 Professional fees 47,118 Directors’ fees and expenses—Note 3(d) 17,995 Prospectus and shareholders’ reports 16,713 Loan commitment fees—Note 2 7,204 Miscellaneous 24,109 Total Expenses Less—reduction in fees due to earnings credits—Note 3(c) (112) Net Expenses Investment Income—Net Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments and foreign currency transactions 7,066,440 Net realized gain (loss) on forward foreign currency exchange contracts (504,543) Net Realized Gain (Loss) Net unrealized appreciation (depreciation) on investments and foreign currency transactions 110,312,243 Net unrealized appreciation (depreciation) on forward foreign currency exchange contracts 9,406 Net Unrealized Appreciation (Depreciation) Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. 12 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended May 31, 2011 Year Ended (Unaudited) November 30, 2010 Operations ($): Investment income—net 10,326,523 5,938,209 Net realized gain (loss) on investments 6,561,897 1,543,935 Net unrealized appreciation (depreciation) on investments 110,321,649 42,144,376 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment income—net: Class A Shares (891,065) (142,971) Class C Shares (62,687) (4,254) Class I Shares (5,951,410) (3,306,609) Total Dividends Capital Stock Transactions ($): Net proceeds from shares sold: Class A Shares 88,497,501 115,912,183 Class C Shares 11,258,535 13,275,616 Class I Shares 310,152,744 354,816,585 Dividends reinvested: Class A Shares 878,594 141,708 Class C Shares 42,711 2,713 Class I Shares 2,081,784 1,027,427 Cost of shares redeemed: Class A Shares (24,987,491) (15,383,858) Class C Shares (959,184) (974,987) Class I Shares (41,354,902) (46,510,527) Increase (Decrease) in Net Assets from Capital Stock Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 827,297,195 358,817,649 End of Period Undistributed investment income—net 8,037,306 4,615,945 The Fund 13 STATEMENT OF CHANGES IN NET ASSETS (continued) Six Months Ended May 31, 2011 Year Ended (Unaudited) November 30, 2010 Capital Share Transactions: Class A Shares sold 6,368,896 9,443,427 Shares issued for dividends reinvested 64,508 11,750 Shares redeemed (1,806,614) (1,273,189) Net Increase (Decrease) in Shares Outstanding Class C Shares sold 824,671 1,084,430 Shares issued for dividends reinvested 3,178 227 Shares redeemed (70,077) (84,101) Net Increase (Decrease) in Shares Outstanding Class I Shares sold 22,326,534 28,823,704 Shares issued for dividends reinvested 151,955 84,841 Shares redeemed (2,972,762) (3,809,868) Net Increase (Decrease) in Shares Outstanding See notes to financial statements. 14 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated.All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the fund’s financial statements. Six Months Ended May 31, 2011 Year Ended November 30, Class A Shares (Unaudited) 2010 2009 2008 2007 a Per Share Data ($): Net asset value, beginning of period 12.83 11.97 8.43 13.72 12.50 Investment Operations: Investment income—net b .12 .09 .05 .09 .07 Net realized and unrealized gain (loss) on investments 1.59 .86 3.58 (5.28) 1.15 Total from Investment Operations 1.71 .95 3.63 (5.19) 1.22 Distributions: Dividends from investment income—net (.09) (.09) (.09) (.02) — Dividends from net realized gain on investments — — — (.08) — Total Distributions (.09) (.09) (.09) (.10) — Net asset value, end of period 14.45 12.83 11.97 8.43 13.72 Total Return (%) c 13.35 d 7.99 43.33 (38.07) 9.76 d Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.27 e 1.34 1.43 1.43 1.75 e Ratio of net expenses to average net assets 1.27 e 1.34 1.42 1.41 1.47 e Ratio of net investment income to average net assets 1.68 e .69 .50 .79 .50 e Portfolio Turnover Rate 2.44 d 5.91 21.67 13.18 13.34 d Net Assets, end of period ($ x 1,000) 206,864 124,347 18,059 1,126 1,396 a From December 29, 2006 (commencement of operations) to November 30, 2007. b Based on average shares outstanding at each month end. c Exclusive of sales charge. d Not annualized. e Annualized. See notes to financial statements. The Fund 15 FINANCIAL HIGHLIGHTS (continued) Six Months Ended May 31, 2011 Year Ended November 30, Class C Shares (Unaudited) 2010 2009 2008 2007 a Per Share Data ($): Net asset value, beginning of period 12.64 11.83 8.32 13.64 12.50 Investment Operations: Investment income (loss)—net b .07 (.02) (.01) .00 c (.04) Net realized and unrealized gain (loss) on investments 1.56 .87 3.53 (5.24) 1.18 Total from Investment Operations 1.63 .85 3.52 (5.24) 1.14 Distributions: Dividends from investment income—net (.05) (.04) (.01) — — Dividends from net realized gain on investments — — — (.08) — Total Distributions (.05) (.04) (.01) (.08) — Net asset value, end of period 14.22 12.64 11.83 8.32 13.64 Total Return (%) d 12.93 e 7.18 42.31 (38.58) 9.04 e Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 2.04 f 2.13 2.25 2.24 2.50 f Ratio of net expenses to average net assets 2.04 f 2.13 2.22 2.20 2.21 f Ratio of net investment income (loss) to average net assets .97 f (.12) (.13) .03 (.31) f Portfolio Turnover Rate 2.44 e 5.91 21.67 13.18 13.34 e Net Assets, end of period ($ x 1,000) 26,470 13,959 1,224 197 445 a From December 29, 2006 (commencement of operations) to November 30, 2007. b Based on average shares outstanding at each month end. c Amount represents less than $.01 per share. d Exclusive of sales charge. e Not annualized. f Annualized. See notes to financial statements. 16 Six Months Ended May 31, 2011 Year Ended November 30, Class I Shares (Unaudited) 2010 2009 2008 2007 a,b Per Share Data ($): Net asset value, beginning of period 12.93 12.04 8.47 13.76 12.50 Investment Operations: Investment income—net c .14 .14 .12 .14 .11 Net realized and unrealized gain (loss) on investments 1.60 .86 3.57 (5.30) 1.15 Total from Investment Operations 1.74 1.00 3.69 (5.16) 1.26 Distributions: Dividends from investment income—net (.11) (.11) (.12) (.05) — Dividends from net realized gain on investments — — — (.08) — Total Distributions (.11) (.11) (.12) (.13) — Net asset value, end of period 14.56 12.93 12.04 8.47 13.76 Total Return (%) 13.49 d 8.38 43.98 (37.82) 10.08 d Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .92 e .97 1.01 1.03 1.38 e Ratio of net expenses to average net assets .92 e .97 1.01 1.02 1.16 e Ratio of net investment income to average net assets 1.99 e 1.11 1.18 1.19 .81 e Portfolio Turnover Rate 2.44 d 5.91 21.67 13.18 13.34 d Net Assets, end of period ($ x 1,000) 1,059,878 688,992 339,535 119,650 69,201 a From December 29, 2006 (commencement of operations) to November 30, 2007. b Effective June 1, 2007, Class R shares were redesignated as Class I shares. c Based on average shares outstanding at each month end. d Not annualized. e Annualized. See notes to financial statements. The Fund 17 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1—Significant Accounting Policies: International Stock Fund (the “fund”) is a separate diversified series of Strategic Funds, Inc. (the “Company”) which is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end management investment company and operates as a series company currently offering ten series, including the fund.The fund’s investment objective is to seek long-term total return. The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary ofThe Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. Walter Scott & Partners Limited (“Walter Scott”), a subsidiary of BNY Mellon and an affiliate of Dreyfus, serves as the fund’s sub-investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of Dreyfus, is the distributor of the fund’s shares.The fund is authorized to issue 100 million shares of $.001 par value Common Stock in each of the following classes of shares: Class A, Class C and Class I. Class A shares are subject to a sales charge imposed at the time of purchase. Class C shares are subject to a contingent deferred sales charge (“CDSC”) on Class C shares redeemed within one year of purchase. Class I shares are sold at net asset value per share only to institutional investors. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series’ operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized 18 by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications.The fund’s maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value.When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. For other securities that are fair valued by the The Fund 19 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Board of Directors, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold and public trading in similar securities of the issuer or comparable issuers. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward foreign currency exchange contracts (“forward contracts”) are valued at the forward rate. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). 20 The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of May 31, 2011 in valuing the fund’s investments: Level 2—Other Level 3— Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities— Foreign † 680,748,926 568,479,471 †† — Mutual Funds 34,100,000 — — † See Statement of Investments for additional detailed categorizations. †† Securities classified as Level 2 at period end as the values were determined pursuant to the fund’s fair valuation procedures. In January 2010, FASB issued Accounting Standards Update (“ASU”) No. 2010-06 “Improving Disclosures about FairValue Measurements”. The portions of ASU No. 2010-06 which require reporting entities to prepare new disclosures surrounding amounts and reasons for significant transfers in and out of Level 1 and Level 2 fair value measurements as well as inputs and valuation techniques used to measure fair value for both recurring and nonrecurring fair value measurements that fall in either Level 2 or Level 3 have been adopted by the fund. No significant transfers between Level 1 or Level 2 fair value measurements occurred at May 31, 2011, other than those securities valued pursuant to the fund’s fair valuation policy. In May 2011, FASB issued ASU No. 2011-04 “Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in GAAP and International Financial Reporting Standards (“IFRS”)”. ASU No. 2011-04 includes common requirements for measurement of and disclosure about fair value between GAAP and IFRS. ASU No. 2011-04 will require reporting entities to disclose the following infor- The Fund 21 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) mation for fair value measurements categorized within Level 3 of the fair value hierarchy: quantitative information about the unobservable inputs used in the fair value measurement, the valuation processes used by the reporting entity and a narrative description of the sensitivity of the fair value measurement to changes in unobservable inputs and the interrelationships between those unobservable inputs. In addition, ASU No. 2011-04 will require reporting entities to make disclosures about amounts and reasons for all transfers in and out of Level 1 and Level 2 fair value measurements. The new and revised disclosures are effective for interim and annual reporting periods beginning after December 15, 2011. At this time, management is evaluating the implications of ASU No. 2011-04 and its impact on the financial statements. (b) Foreign currency transactions: The fund does not isolate that portion of the results of operations resulting from changes in foreign exchange rates on investments from the fluctuations arising from changes in market prices of securities held. Such fluctuations are included with the net realized and unrealized gain or loss on investments. Net realized foreign exchange gains or losses arise from sales of foreign currencies, currency gains or losses realized on securities transactions between trade and settlement date and the difference between the amounts of dividends, interest and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent of the amounts actually received or paid. Net unrealized foreign exchange gains or losses arise from changes in the value of assets and liabilities other than investments resulting from changes in exchange rates. Foreign currency gains and losses on investments are included with net realized and unrealized gain or loss on investments. (c) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. 22 Investing in foreign markets may involve special risks and considerations not typically associated with investing in the U.S. These risks include revaluation of currencies, high rates of inflation, repatriation restrictions on income and capital, and adverse political and economic developments. Moreover, securities issued in these markets may be less liquid, subject to government ownership controls and delayed settlements, and their prices may be more volatile than those of comparable securities in the U.S. (d) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as “affiliated” in the Act. The fund may invest in shares of certain affiliated investment companies also advised or managed by Dreyfus. Investments in affiliated investment companies for the period ended May 31, 2011 were as follows: Affiliated Investment Value Value Net Company 11/30/2010($) Purchases ($) Sales ($) 5/31/2011 ($) Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund 19,650,000 280,350,000 265,900,000 34,100,000 2.6 (e) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (f) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the The Fund 23 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended May 31, 2011, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the three-year period ended November 30, 2010 remains subject to examination by the Internal Revenue Service and state taxing authorities. The fund has an unused capital loss carryover of $15,713,305 available for federal income tax purposes to be applied against future net securities profits, if any, realized subsequent to November 30, 2010. If not applied, $598,805 of the carryover expires in fiscal 2016 and $15,114,500 expires in fiscal 2017. The tax character of distributions paid to shareholders during the fiscal year ended November 30, 2010 was as follows: ordinary income $3,453,834. The tax character of current year distributions will be determined at the end of the current fiscal year. NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $225 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. During the period ended May 31, 2011, the fund did not borrow under the Facilities. 24 NOTE 3—Management Fee, Sub-Investment Advisory Fee and Other Transactions With Affiliates: (a) Pursuant to a management agreement with Dreyfus, the management fee is computed at the annual rate of .85% of the value of the fund’s average daily net assets and is payable monthly. Dreyfus has contractually agreed, until April 1, 2012, to waive receipt of its fees and/or assume the expenses of the fund so that the direct expenses of none of the classes (excluding Rule 12b-1 fees, shareholder services fees, taxes, interest, brokerage commissions, commitment fees on borrowings and extraordinary expenses) exceed 1.25% of the value of the fund’s average daily net assets. During the period ended May 31, 2011, there was no reduction in management fee pursuant to the undertaking. During the period ended May 31, 2011, the Distributor retained $30,114 from commissions earned on sales of the fund’s Class A shares and $2,285 from CDSCs on redemptions of the fund’s Class C shares. Pursuant to a sub-investment advisory agreement between Dreyfus and Walter Scott, Dreyfus pays Walter Scott a monthly fee at an annual percentage of the fund’s average daily net assets. (b) Under the Distribution Plan (the “Plan”) adopted pursuant to Rule 12b-1 under the Act, Class C shares pay the Distributor for distributing its shares at an annual rate of .75% of the value of the average daily net assets of Class C shares. During the period ended May 31, 2011, Class C shares were charged $77,064, pursuant to the Plan. (c) Under the Shareholder Services Plan, Class A and Class C shares pay the Distributor at an annual rate of .25% of the value of their average daily net assets for the provision of certain services.The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding Class A and Class C shares and providing reports and other information, and services related to the maintenance of shareholder accounts. The Distributor may make payments to Service Agents (a securities dealer, financial institution or other The Fund 25 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) industry professional) in respect of these services.The Distributor determines the amounts to be paid to Service Agents. During the period ended May 31, 2011, Class A and Class C shares were charged $205,446 and $25,688, respectively, pursuant to the Shareholder Services Plan. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of Dreyfus, under a transfer agency agreement for providing personnel and facilities to perform transfer agency services for the fund. During the period ended May 31, 2011, the fund was charged $14,320 pursuant to the transfer agency agreement, which is included in Shareholder servicing costs in the Statement of Operations. The fund has arrangements with the custodian and cash management bank whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset custody and cash management fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates The Bank of New York Mellon under a cash management agreement for performing cash management services related to fund subscriptions and redemptions. During the period ended May 31, 2011, the fund was charged $2,150 pursuant to the cash management agreement, which is included in Shareholder servicing costs in the Statement of Operations. These fees were partially offset by earnings credits of $112. The fund also compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. During the period ended May 31, 2011, the fund was charged $175,986 pursuant to the custody agreement. During the period ended May 31, 2011, the fund was charged $3,146 for services performed by the Chief Compliance Officer. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: management fees $911,977, Rule 12b-1 distribution plan fees $16,217, shareholder ser- 26 vices plan fees $47,688, custodian fees $124,196, chief compliance officer fees $3,006 and transfer agency per account fees $2,400. (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. (e) A 2% redemption fee is charged and retained by the fund on certain shares redeemed within sixty days following the date of issuance, including redemptions made through the use of the fund’s exchange privilege. During the period ended May 31, 2011, redemption fees charged and retained by the fund amounted to $7,478. NOTE 4—Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities and forward contracts, during the period ended May 31, 2011, amounted to $356,311,556 and $25,259,251, respectively. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed.The fund realizes a gain if the value of the contract decreases between those dates.With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed.The fund realizes a gain if the value of the contract increases between those dates. Any realized gain or loss which occurred during the period is reflected in The Fund 27 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) the Statement of Operations.The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract. At May 31, 2011, there were no forward contracts outstanding. The following summarizes the average market value of derivatives outstanding during the period ended May 31, 2011: Average Market Value ($) Forward contracts 8,505,813 At May 31, 2011, accumulated net unrealized appreciation on investments was $179,010,582, consisting of $200,305,161 gross unrealized appreciation and $21,294,579 gross unrealized depreciation. At May 31, 2011, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). 28 For More Information Telephone Call your financial representative or 1-800-DREYFUS Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (SEC) for the first and third quarters of each fiscal year on Form N-Q. The funds Forms N-Q are available on the SECs website at http://www.sec.gov and may be reviewed and copied at the SECs Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. A description of the policies and procedures that the fund uses to determine how to vote proxies relating to portfolio securities, and information regarding how the fund voted these proxies for the most recent 12-month period ended June 30 is available at http://www.dreyfus.com and on the SECs website at http://www.sec.gov. The description of the policies and procedures is also available without charge, upon request, by calling 1-800-DREYFUS. Item 2. Code of Ethics. Not applicable. Item 3. Audit Committee Financial Expert. Not applicable. Item 4. Principal Accountant Fees and Services. Not applicable. Item 5. Audit Committee of Listed Registrants. Not applicable. Item 6. Investments. (a) Not applicable. Item 7. Disclosure of Proxy Voting Policies and Procedures for Closed-End Management Investment Companies. Not applicable. Item 8. Portfolio Managers of Closed-End Management Investment Companies. Not applicable. Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers. Not applicable. [CLOSED END FUNDS ONLY] Item 10. Submission of Matters to a Vote of Security Holders. There have been no material changes to the procedures applicable to Item 10. Item 11. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-CSR is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-CSR is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the second fiscal quarter of the period covered by this report that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. 3 Item 12. Exhibits. (a)(1) Not applicable. (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (a)(3) Not applicable. (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. 4 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Strategic Funds, Inc. By: /s/ Bradley J. Skapyak Bradley J. Skapyak, President Date: July 25, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak, President Date: July 25, 2011 By: /s/ James Windels James Windels, Treasurer Date: July 25, 2011 5 EXHIBIT INDEX (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT) (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. (EX-99.906CERT) 6
